UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 4/30/2010 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate Form N-CSR will be filed for these series as appropriate. Dreyfus Global Absolute Return Fund Dreyfus Total Return Advantage Fund Global Alpha Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Global Absolute Return Fund SEMIANNUAL REPORT April 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Financial Futures 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 13 Financial Highlights 16 Notes to Financial Statements 31 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Global Absolute Return Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Global Absolute Return Fund, covering the six-month period from November 1, 2009, through April 30, 2010. Psychology plays a very important role in how investors  especially retail investors  perceive the markets and make asset allocation decisions. Unlike in an ideal world populated by the purely rational investor who would seek out investments that deliver the best risk/ return characteristics, the everyday investor is generally influenced by emotions. Currently, investor emotions appear to be deeply divided, with a large amount of investors still seeking low risk investments (such as cash instruments) and others seeking high risk investments (such as smaller-cap and emerging market securities), while the investment classes in the middle of the risk spectrum have seemingly been ignored. It is important to note that the investor sentiment cycle usually lags the economic cycle.Thats why we continue to stress the importance of a long-term, well-balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio in the past year, we urge you to speak with your financial advisor about positioning your portfolio to take advantage of long-term market fundamentals rather than lie susceptible to short-term emotions. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through April 30, 2010, as provided by Helen Potter,Vassilis Dagioglu and James Stavena, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2010, Dreyfus Global Absolute Return Funds Class A shares produced a total return of 0.76%, Class C shares returned 0.43% and Class I shares returned 0.92%. 1 In comparison, the funds benchmark, the Citibank 30-Day Treasury Bill Index, produced a total return of 0.03% for the same period. 2 An economic and market rebound persisted during the reporting period as investors assessed the durability of the recovery and the potential for continued economic expansion.The funds returns were higher than its benchmark, due primarily to overweighted exposure to global stocks and the success of our currency allocation strategy. The Funds Investment Approach The fund seeks total return through investments in securities and instruments that provide exposure to global stock, bond and currency markets. For allocation among equity markets, the portfolio managers employ a bottom-up valuation approach using proprietary models to derive market level expected returns. For allocation among bond markets, the portfolio managers use proprietary models to identify temporary mispricings among the long-term government bond markets. The most relevant long-term bond yield within each country serves as the expected return for each bond market. Our quantitative investment approach is designed to identify and exploit relative misvaluations across and within major developed capital markets such as the United States, Japan and the larger Western European countries. Fears of Further Economic Deterioration Waned The reporting period saw the continuation of one of the largest rallies in global equity markets since the 1930s. All types of risky assets rebounded, while sovereign debt securities gave back some of their pre- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) vious gains, as investors risk appetites increased. Offsetting the vigorous rebound in asset prices was the continuation of certain weak economic trends: unemployment remained high, housing starts stood at record lows, and consumer sentiment remained depressed. Greece experienced severe fiscal stress when the marketplace balked at refinancing its substantial debt load. Fears of similar problems spread to other European countries, particularly Portugal and Spain. Yet, corporate profits rebounded strongly around the world, lifting global stocks despite investors economic fears. Contrary to expectations, the economic recovery has been led by the United States. The economies of emerging markets, most notably China, continued to improve at a rapid pace. Quantitative Process Bolstered Fund Performance During the reporting period, two of the four alpha-generating signals considered by our investment process contributed positively to the funds relative performance.The two signals that generated positive performance more than offset negative returns from the other two alpha sources. A generally overweighted allocation to global stocks boosted results compared to the benchmark, offsetting the negative effects of an underweight to global bonds. In addition, results from our currency selection models proved favorable. An overweighted position in the high yielding Australian dollar produced positive results, as did underweighted exposure to the euro and British pound.While the fund held no exposure to Greece, that country is a member of the European Union, and its debt crisis affected the euro. The funds country allocations in global equity and bond markets partially offset positive results from our asset allocation and currency strategies. Underweighted allocations to Japan and Australia bolstered returns but were not enough to offset lagging returns from overweighted positions in several European equity markets, particularly France.Within the global bond market, an overweighted position in U.S.Treasury bonds added value, while an underweighted allocation to Japanese government issues subtracted value. 4 Continuing to Seek Relative Value Opportunities At the start of 2010, corporate profit expectations rose rapidly even as equity markets experienced a sharp selloff. As a result, we established an overweighted position in global stocks and maintained that position through the end of the reporting period. We have continued to maintain overweighted exposure to global equity markets, where we have found relative value opportunities in certain countries. For example, the European debt crisis negatively affected the United Kingdoms stock market even though Great Britain is not part of the European Union. Improving profit performance of British stocks relative to other global equity markets led us to increase the funds overweighted exposure to this country. Unfolding uncertainty in mainland Europe prompted us to reduce equity positions in Germany and France. Finally, we have continued to hold a significantly overweighted position in U.S. government bonds due to steep yield differences along the maturity spectrum. Conversely, the fund is underweighted in Japanese and European government bond markets. May 17, 2010 Investing in foreign companies involves special risks, including changes in currency rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Equity securities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Bond securities are subject generally to interest rate, credit, liquidity, call, sector, and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2011. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: FactSet  Citigroup 30-Day Treasury Bill Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Absolute Return Fund from November 1, 2009 to April 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.47 $ 11.18 $ 6.23 Ending value (after expenses) $1,007.60 $1,004.30 $1,009.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.50 $ 11.23 $ 6.26 Ending value (after expenses) $1,017.36 $1,013.64 $1,018.60  Expenses are equal to the funds annualized expense ratio of 1.50% for Class A, 2.25% for Class C and 1.25% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2010 (Unaudited) Principal Short-Term Investments76.7% Amount ($) Value ($) U.S. Treasury Bills: 0.09%, 5/20/10 2,590,000 2,589,850 0.11%, 5/27/10 600,000 599,950 0.13%, 6/24/10 1,500,000 1,499,675 0.14%, 6/3/10 660,000 659,926 0.15%, 6/10/10 335,000 a 334,952 0.15%, 7/22/10 3,638,000 3,636,810 0.15%, 7/29/10 1,030,000 1,029,627 Total Short-Term Investments (cost $10,350,795) Face Amount Covered by Purchased Options.8% Contracts ($) Value ($) Call Options U.S. Treasury 10 Year Notes May 2010 @108 (cost $85,273) 11,000 b Other Investment22.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,020,000) 3,020,000 c Total Investments (cost $13,456,068) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Held by a broker as collateral for open financial futures positions. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Short-Term/ Purchased Options .8 Money Market Investments 99.1  Based on net assets. See notes to financial statements. The Fund 7 STATEMENT OF FINANCIAL FUTURES April 30, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2010 ($) Financial Futures Long CAC 40 10 Euro 33 1,642,365 May 2010 (98,949) FTSE 100 Index 21 1,770,304 June 2010 (17,597) U.S. Treasury 10 Year Notes 50 5,895,313 June 2010 49,559 Financial Futures Short Euro-Bond 21 (3,486,132) June 2010 (53,574) Long Gilt 2 (354,926) June 2010 (3,623) Japanese 10 Year Bond 43 (6,387,108) June 2010 (19,840) TOPIX 7 (731,943) June 2010 (52,405) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 10,436,068 10,459,931 Affiliated issuers 3,020,000 3,020,000 Cash 17,018 Unrealized appreciation on forward foreign currency exchange contractsNote 4 169,820 Receivable for investment securities sold 16,379 Dividends and interest receivable 489 Prepaid expenses 20,649 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 12,434 Unrealized depreciation on forward foreign currency exchange contractsNote 4 134,012 Payable for futures variation marginNote 4 28,984 Payable for investment securities purchased 13,098 Accrued expenses 23,894 Net Assets ($) Composition of Net Assets ($): Paid-in capital 13,452,668 Accumulated investment (loss)net (92,714) Accumulated net realized gain (loss) on investments 279,913 Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions [including ($196,429) net unrealized (depreciation) on financial futures] (148,003) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 9,378,953 1,443,115 2,669,796 Shares Outstanding 781,571 121,884 221,572 Net Asset Value Per Share ($) See notes to financial statements. The Fund 9 STATEMENT OF OPERATIONS Six Months Ended April 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 3,581 Affiliated issuers 1,691 Total Income Expenses: Management feeNote 3(a) 69,841 Auditing fees 19,969 Registration fees 17,550 Shareholder servicing costsNote 3(c) 16,988 Distribution feesNote 3(b) 5,519 Prospectus and shareholders reports 4,460 Legal fees 932 Directors fees and expensesNote 3(d) 833 Custodian feesNote 3(c) 770 Loan commitment feesNote 2 258 Miscellaneous 4,999 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (44,128) Lessreduction in fees due to earnings creditsNote 1(c) (5) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (2) Net realized gain (loss) on financial futures 286,193 Net realized gain (loss) on forward foreign currency exchange contracts 217,949 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (12,100) Net unrealized appreciation (depreciation) on options transactions 23,868 Net unrealized appreciation (depreciation) on financial futures (256,462) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (88,182) Net Unrealized Appreciation (Depreciation) on Investments Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 a Operations ($): Investment (loss)net (92,714) (152,401) Net realized gain (loss) on investments 504,140 1,027,496 Net unrealized appreciation (depreciation) on investments (332,876) 432,432 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares  (84,905) Class C Shares  (11,770) Class I Shares  (59,541) Class T Shares  (8,028) Total Dividends  Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 1,520,704 6,479,947 Class C Shares 140,355 407,275 Class I Shares 1,304,075 1,402,557 Class T Shares  119 Dividends reinvested: Class A Shares  16,538 Class C Shares  3,853 Class I Shares  11,442 Class T Shares  412 Cost of shares redeemed: Class A Shares (1,113,012) (3,024,381) Class C Shares (142,918) (92,410) Class I Shares (355,434) (3,753,216) Class T Shares  (648,088) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 12,059,544 10,112,213 End of Period Accumulated investment (loss)net (92,714)  The Fund 11 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 a Capital Share Transactions: Class A b Shares sold 126,576 588,765 Shares issued for dividends reinvested  1,523 Shares redeemed (93,414) (272,603) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 11,758 36,918 Shares issued for dividends reinvested  356 Shares redeemed (12,000) (8,506) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 108,000 126,472 Shares issued for dividends reinvested  1,055 Shares redeemed (29,449) (341,811) Net Increase (Decrease) in Shares Outstanding Class T b Shares sold  11 Shares issued for dividends reinvested  38 Shares redeemed  (59,078) Net Increase (Decrease) in Shares Outstanding  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 59,078 Class T shares representing $648,088 were converted to 59,132 Class A shares. See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended April 30, 2010 Year Ended October 31, Class A Shares (Unaudited) 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.91 10.75 12.50 Investment Operations: Investment income (loss)net b (.08) (.15) .12 Net realized and unrealized gain (loss) on investments .17 1.48 (1.87) Total from Investment Operations .09 1.33 (1.75) Distributions: Dividends from investment incomenet  (.17)  Net asset value, end of period 12.00 11.91 10.75 Total Return (%) c .76 d 12.52 (14.00) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.19 e 2.65 3.04 e Ratio of net expenses to average net assets 1.50 e 1.50 1.48 e Ratio of net investment income (loss) to average net assets (1.42) e (1.29) 1.14 e Portfolio Turnover Rate    Net Assets, end of period ($ x 1,000) 9,379 8,911 4,630 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2010 Year Ended October 31, Class C Shares (Unaudited) 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.79 10.68 12.50 Investment Operations: Investment income (loss)net b (.13) (.22) .03 Net realized and unrealized gain (loss) on investments .18 1.45 (1.85) Total from Investment Operations .05 1.23 (1.82) Distributions: Dividends from investment incomenet  (.12)  Net asset value, end of period 11.84 11.79 10.68 Total Return (%) c .43 d 11.64 (14.56) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.01 e 3.32 4.00 e Ratio of net expenses to average net assets 2.25 e 2.25 2.23 e Ratio of net investment income (loss) to average net assets (2.17) e (2.03) .35 e Portfolio Turnover Rate    Net Assets, end of period ($ x 1,000) 1,443 1,440 997 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 14 Six Months Ended April 30, 2010 Year Ended October 31, Class I Shares (Unaudited) 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.94 10.78 12.50 Investment Operations: Investment income (loss)net b (.07) (.11) .09 Net realized and unrealized gain (loss) on investments .18 1.48 (1.81) Total from Investment Operations .11 1.37 (1.72) Distributions: Dividends from investment incomenet  (.21)  Net asset value, end of period 12.05 11.94 10.78 Total Return (%) .92 c 12.91 (13.76) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.93 d 2.57 3.12 d Ratio of net expenses to average net assets 1.25 d 1.25 1.23 d Ratio of net investment income (loss) to average net assets (1.17) d (1.07) 1.03 d Portfolio Turnover Rate    Net Assets, end of period ($ x 1,000) 2,670 1,708 3,851 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Global Absolute Return Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers eleven series, including the fund. The funds investment objective seeks total return by investing in instruments that provide investment exposure to global equity, bond and currency markets, and in fixed-income securities. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Mellon Capital Management Corporation (Mellon Capital), a subsidiary of BNY Mellon, serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 448,051 Class A, 56,000 Class C and 56,000 Class I shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 16 charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments in debt securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or 18 comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities U.S. Treasury  10,350,790  Mutual Funds 3,020,000   Other Financial Instruments  158,700 169,820  Liabilities ($) Other Financial Instruments  (245,988) (134,012)   Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. 20 (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the two-year period ended October 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $67,898 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2009. If not applied, the carryover expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2009 was as follows: ordinary income $164,244.The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, 22 a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 1.10% of the value of the funds average daily net assets and is payable monthly. Dreyfus has agreed, to waive receipt of its fees and/or assume the expenses of the fund, until March 1, 2011, so that the expenses of none of the classes, exclusive of taxes, brokerage fees, Rule 12b-1 distribution plan fees, interest on borrowings, shareholder services plan fees, commitment fees and extraordinary expenses, exceed an annual rate of 1.25% of the value of the average daily net assets of their class. The reduction in management fee, pursuant to the undertaking, amounted to $44,128 during the period ended April 30, 2010. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Mellon Capital, Dreyfus pays Mellon Capital an annual fee of .65% of the value of the funds average daily net assets, payable monthly. During the period ended April 30, 2010, the Distributor retained $719 from commissions earned on sales of the funds Class A shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net asset of class C shares. During the period ended April 30, 2010, Class C shares were charged $5,519 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their aver- The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) age daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2010, Class A and Class C shares were charged $11,170 and $1,840, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2010, the fund was charged $341 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2010, the fund was charged $88 pursuant to the cash management agreement which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $5. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2010, the fund was charged $770 pursuant to the custody agreement. During the period ended April 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees 24 $12,244, Rule 12b-1 distribution plan fees $891, shareholder services plan fees $2,235,custodian fees $772,chief compliance officer fees $3,199 and transfer agency per account fees $453, which are offset against an expense reimbursement currently in effect in the amount of $7,360. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: During the period ended April 30, 2010, there were no purchases and sales of investment securities, excluding short-term securities, financial futures, options transactions and forward contracts. The fund may invest in shares of certain affiliated investment companies also advised or managed by the adviser. Investments in affiliated investment companies for the period ended April 30, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 4/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 2,434,000 3,311,000 2,725,000 3,020,000 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) are considered to be non-hedge transactions for purposes of this disclosure. The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of April 30, 2010 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 158,700 Interest rate risk 1 (77,037) Equity risk 1  Equity risk 1 (168,951) Foreign exchange risk 3 169,820 Foreign exchange risk 4 ( Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) of futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Asset and Liabilities. 2 Outstanding options purchased, at value. 3 Unrealized appreciation on forward foreign currency exchange contracts. 4 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended April 30, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 5 Contracts 6 Total Interest Rate 16,341  Equity 269,852  Foreign exchange  217,949 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) 7 Forward Underlying risk Futures Options Contracts Total Interest Rate (114,949) 23,868  Equity (141,513)   Foreign exchange   (88,182) Total Statement of Operations location: 5 Net realized gain (loss) on financial futures. 6 Net realized gain (loss) on forward foreign currency exchange contracts. 7 Net unrealized appreciation (depreciation) on financial futures, options transactions and forward foreign currency exchange contracts. 26 During the period ended April 30, 2010, the following summarizes the average market value and percentage of average net assets: Value ($) Average Net Assets (%) Interest rate futures contracts 15,061,625 117.64 Equity futures contracts 5,112,283 39.93 Interest rate options contracts 15,592 .12 Forward contracts 10,818,590 84.50 Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, interest rate risk and currency risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearing-house, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at April 30, 2010 are set forth in the Statement of Financial Futures. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, the values of equities or as a substitute for an investment. The fund is subject to interest rate risk and market risk in the course of pursuing its investment objectives through its investments in options contracts.A call option gives the purchaser of The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at April 30, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 6/16/2010 3,478,359 3,092,990 3,200,488 107,498 Australian Dollar, Expiring 6/16/2010 200,000 182,788 184,023 1,235 28 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Canadian Dollar, Expiring 6/16/2010 388,500 384,399 382,467 (1,932) Canadian Dollar, Expiring 6/16/2010 330,948 327,438 325,809 (1,629) Canadian Dollar, Expiring 6/16/2010 295,200 293,055 290,616 (2,439) Canadian Dollar, Expiring 6/16/2010 73,800 73,264 72,654 (610) Canadian Dollar, Expiring 6/16/2010 264,500 263,756 260,393 (3,363) Canadian Dollar, Expiring 6/16/2010 264,500 264,069 260,393 (3,676) Canadian Dollar, Expiring 6/16/2010 65,565 65,656 64,547 (1,109) Canadian Dollar, Expiring 6/16/2010 169,435 169,933 166,804 (3,129) Euro, Expiring 6/16/2010 37,585 51,733 50,051 (1,682) Japanese Yen, Expiring 6/16/2010 24,994,000 276,887 266,201 (10,686) Japanese Yen, Expiring 6/16/2010 125,007,149 1,392,302 1,331,400 (60,902) Japanese Yen, Expiring 6/16/2010 79,922,605 882,266 851,223 (31,043) Japanese Yen, Expiring 6/16/2010 7,856,500 86,848 83,676 (3,172) Japanese Yen, Expiring 6/16/2010 7,856,500 86,816 83,676 (3,140) Swiss Franc, Expiring 6/16/2010 7,500 7,092 6,973 (119) Swiss Franc, Expiring 6/16/2010 317,903 297,302 295,603 (1,699) Sales: Proceeds ($) Australian Dollar, Expiring 6/16/2010 117,000 105,279 107,653 (2,374) British Pound, Expiring 6/16/2010 704,000 1,079,056 1,076,938 2,118 British Pound, Expiring 6/16/2010 122,600 187,213 187,546 (333) British Pound, Expiring 6/16/2010 358,444 547,352 548,327 (975) The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Sales (continued): British Pound, Expiring 6/16/2010 171,500 263,471 262,351 1,120 British Pound, Expiring 6/16/2010 171,500 263,327 262,351 976 British Pound, Expiring 6/16/2010 55,800 85,956 85,360 596 British Pound, Expiring 6/16/2010 144,200 221,614 220,589 1,025 Euro, Expiring 6/16/2010 1,335,405 1,824,526 1,778,310 46,216 Euro, Expiring 6/16/2010 182,085 243,893 242,476 1,417 Swiss Franc, Expiring 6/16/2010 34,903 32,524 32,454 70 Swiss Franc, Expiring 6/16/2010 820,845 765,164 763,266 1,898 Swiss Franc, Expiring 6/16/2010 297,500 282,282 276,631 5,651 Gross Unrealized Appreciation Gross Unrealized Depreciation At April 30, 2010, accumulated net unrealized appreciation on investments was $23,863, consisting of $23,868 gross unrealized appreciation and $5 gross unrealized depreciation. At April 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 30 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on March 2, 2010, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus, pursuant to which Dreyfus provides the fund with investment management services, and the Sub-Investment Advisory Agreement between Dreyfus and Mellon Capital Management Corporation (the Sub-Adviser) (together, the Agreements), pursuant to which the Sub-Adviser provides day-to-day management of the funds portfolio, for a one-year term ending March 30, 2011.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In approving the continuance of the Agreements, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser pursuant to their Agreements. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) The Board members also considered the Sub-Advisers research and portfolio management capabilities and Dreyfus oversight of day-today fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure, as well as Dreyfus supervisory activities over the Sub-Adviser. The Board also considered the Sub-Advisers brokerage policies and practices, the standards applied in seeking best execution and Dreyfus and the Sub-Advisers policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail front-end load and no-load global flexible portfolio funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional global flexible portfolio funds (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data. The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted that the funds average annual total return was below the Performance Group and Performance Universe medians for the one-year period ended December 31, 2009 and above the Performance Group and Performance Universe medians for the two-year period ended December 31, 2009, ranking in the first quartile.The Board noted that the Performance Group and Performance Universe were comprised primarily of funds that do not have comparable investment policies as the fund. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the 32 Expense Universe), each selected and provided by Lipper.The Board members noted that the funds contractual management fee was above the Expense Group median, the funds actual management fee (which had been waived in its entirety during the period under review) was below the Expense Group and Expense Universe medians (the lowest in the Expense Group and Expense Universe) and, due mostly to the relatively small size of the fund, the funds expense ratio was above the Expense Group and Expense Universe medians. The Board members noted that Dreyfus agreed, until March 1, 2011, to waive receipt of its fees/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, tax, interest, brokerage commissions, commitments fees on borrowings and extraordinary expenses) exceed 1.25%. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus, the Sub-Adviser or their affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus or the Sub-Advisers perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management and sub-investment advisory fees. The Board also considered the fee paid to the Sub-Adviser in relation to the fee paid to Dreyfus and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted that the Sub-Advisers fee is paid by Dreyfus and not by the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members also considered potential benefits to Dreyfus or the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted that there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, respectively, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Advisers profitability to be relevant to its deliberations. It also was noted that Dreyfus did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Agreements. Based 34 on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board concluded that the funds performance was appropri ate given market conditions and the funds investment manage ment policies. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage ment of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the Agreements was in the best interests of the fund and its shareholders. The Fund 35 NOTES For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Dreyfus Total Return Advantage Fund SEMIANNUAL REPORT April 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 26 Statement of Financial Futures 27 Statement of Securities Sold Short 28 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 32 Financial Highlights 35 Notes to Financial Statements 50 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Total Return Advantage Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Total Return Advantage Fund, covering the six-month period from November 1, 2009, through April 30, 2010. Fixed-income performance continued to favor higher yield over the reporting period as the global economic recovery made headway. Higher-yielding segments of the world and domestic bond markets, such as emerging market sovereign debt and high yield corporate securities, ranked among the global fixed income leaders. In contrast, higher-quality sovereign securities, namely U.S Treasuries, experienced heightened volatility as a result of continued credit crises overseas but posted moderately positive to negative results for the reporting period as investors sought more than principal protection from their investments. We believe that a long-term, well-balanced asset allocation strategy including a consideration for fixed income instruments outside of the U.S. can help cushion the volatility of the overall global financial markets. If you have not revisited your investment portfolio after the recent market events, we urge you to speak with your financial advisor about positioning your portfolio to better respond to long-term market fundamentals rather than lie susceptible to short-term market technicals. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through April 30, 2010, as provided by David Kwan and Lowell Bennett, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2010, Class A, C and I shares of Dreyfus Total Return Advantage Fund achieved total returns of 2.59%, 2.23% and 2.77%, respectively. 1 In comparison, the funds benchmark, the Barclays Capital U.S. Aggregate Index (the Index), produced a total return of 2.54% for the same period. 2 Although US treasury yields rose during the period on signs that the domestic economy was rebounding, the fund posted positive returns as mortgage and corporate bonds performed well with the support of the strengthening economy. The funds relative returns approximated that of its benchmark due to favorable results from our core bond positioning, which overweighted spread products, as well as our global currency positioning. The Funds Investment Approach The fund seeks to maximize total return from capital appreciation and income.To pursue its goal, the fund normally invests primarily in securities and other instruments that provide exposure to fixed income, including those that provide exposure to currency markets. We employ an active core bond strategy, focused on the US investment grade markets, which accounts for the bulk of the funds returns.We also look to the developed global bond and currency markets for opportunities to add value based on relative value while controlling for risk. The fund typically will invest in bonds rated investment grade or the unrated equivalent, but we may invest up to 30% of assets in securities rated below investment grade at the time of purchase and up to 30% of its assets in emerging markets, though we have not done so in the past and do not anticipate doing so at this time. European Debt Crisis Dampened Bond and Currency Markets Although the U.S. and global economies continued to recover during the reporting period, the rebound so far has proved to be milder than The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) most past recoveries.The beneficial effects of improving manufacturing activity and an apparent bottoming of housing prices were offset to a degree by negative influences, including stubbornly high unemployment and foreclosure rates. In addition, the global recovery has been uneven across regional markets. The United States has led the developed world out of recession, while Europe has struggled with heavy debt loads in some of its peripheral markets, most notably Greece. Although mortgage-backed securities fared well for much of the reporting period, they gave back some of their previous gains when the Federal Reserve Board ended its mortgage purchasing program. U.S. Treasury securities trailed market averages as investors preferred riskier assets in the low interest-rate environment. Currency markets expectedly were affected by the European debt crisis, with the euro declining relative to the U.S. dollar. Currencies of natural resource-producing countries such as Australia, however, gained value as commodity prices and local interest rates climbed. Core Bond, Currency Strategies Drove Fund Performance The funds core U.S. bond strategy, which comprises the lions share of its assets, fared particularly well despite a modest increase in market rates. A relatively short average duration at the start of the reporting period helped reduce the funds sensitivity to rising interest rates. An emphasis on higher yielding market sectors, including short-duration corporate bonds, commercial mortgage-backed securities and asset-backed securities, also bolstered relative performance. Our currency strategy added value due to underweight exposure to the struggling euro and overweight positions in the Australian dollar and, to a lesser degree, the Japanese yen.The funds global bond strategy had relatively little impact on the funds results during the reporting period. Positioned for Continued Economic Recovery As of the reporting periods end, the U.S. and global economic recoveries have persisted albeit with more uncertainty in the euro region. Therefore, in our core strategy, we have maintained overweight positions in higher yielding segments of the U.S. bond market, which 4 appear to have room for further gains as business conditions continue to improve. However, as treasury rates have risen, we have adjusted the funds average duration in the United States closer to a neutral position but with an overweight to the intermediate part of the curve. Our currency strategy has continued to maintain relatively light exposure to the euro and the British pound, and we have reduced the funds exposure to the U.S. dollar in favor of Australian, Canadian and Japanese currency exposure. Finally, our global bond strategy has emphasized U.S.Treasury securities over government bonds in Europe and Japan. In our view, these strategies position the fund well for the next phase of the global economic cycle. May 17, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund's prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2011, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital U.S. Aggregate Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Total Return Advantage Fund from November 1, 2009 to April 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 4.52 $ 8.27 $ 3.27 Ending value (after expenses) $1,025.90 $1,022.30 $1,027.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 4.51 $ 8.25 $ 3.26 Ending value (after expenses) $1,020.33 $1,016.61 $1,021.57  Expenses are equal to the funds annualized expense ratio of .90% for Class A, 1.65% for Class C and .65% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes114.9% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.1% Northrop Grumman Systems, Gtd. Notes 7.13 2/15/11 20,000 20,953 United Technologies, Sr. Unscd. Notes 6.13 7/15/38 35,000 39,281 Agriculture.6% Altria Group, Gtd. Notes 9.95 11/10/38 50,000 67,910 Altria Group, Gtd. Notes 10.20 2/6/39 110,000 151,981 Reynolds American, Gtd. Notes 7.63 6/1/16 75,000 84,439 UST, Sr. Unscd. Notes 6.63 7/15/12 25,000 27,208 AssetBacked Certificates1.1% CNH Equipment Trust, Ser. 2007-B, Cl. A3B 0.85 10/17/11 6,084 a 6,085 SLM Student Loan Trust, Ser. 2007-2, Cl. A2 0.32 7/25/17 300,626 a 298,437 SLM Student Loan Trust, Ser. 2003-7, Cl. A4 0.46 3/15/19 355,836 a 355,680 Asset-Backed Ctfs./ Auto Receivables.8% Americredit Automobile Receivables Trust, Ser. 2007-CM, Cl. A4A 5.55 4/7/14 50,000 52,330 Americredit Automobile Receivables Trust, Ser. 2007-DF, Cl. A4A 5.56 6/6/14 65,000 67,928 Chase Manhattan Auto Owner Trust, Ser. 2006-B, Cl. A4 5.11 4/15/14 61,871 62,812 Nissan Auto Receivables Owner Trust, Ser. 2007-B, Cl. A4 5.16 3/17/14 250,000 260,282 Asset-Backed Ctfs./Credit Cards4.4% American Express Credit Account Master Trust, Ser. 2005-5, Cl. A 0.29 2/15/13 200,000 a 199,985 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Credit Cards (continued) Bank of America Credit Card Trust, Ser. 2006-A9, Cl. A9 0.26 2/15/13 750,000 a 749,674 Bank One Issuance Trust, Ser. 2004-A7, Cl. A7 0.37 5/15/14 226,000 a 225,819 Capital One Multi-Asset Execution Trust, Ser. 2006-A10, Cl. A10 5.15 6/16/14 80,000 84,339 Chase Issuance Trust, Ser. 2005-A13, Cl. A13 0.29 2/15/13 300,000 a 299,857 Chase Issuance Trust, Ser. 2006-A1, Cl. A 0.29 4/15/13 250,000 a 249,804 Chase Issuance Trust, Ser. 2007-A10, Cl. A10 0.29 6/16/14 114,000 a 113,601 Chase Issuance Trust, Ser. 2005-A10, Cl. A10 4.65 12/17/12 100,000 101,894 Discover Card Master Trust I, Ser. 2006-2, Cl. A2 0.28 1/16/14 318,000 a 317,007 MBNA Credit Card Master Note Trust, Ser. 2002-A3, Cl. A3 0.49 9/15/14 200,000 a 200,053 Asset-Backed Ctfs./ Home Equity Loans.1% Residential Asset Mortgage Products, Ser. 2003-RZ4, Cl. A7 4.79 6/25/33 67,477 a Automotive.3% Daimler Finance North America, Gtd. Notes 8.50 1/18/31 70,000 88,862 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 100,000 109,125 Banks5.3% Asian Development Bank, Sr. Unscd. Notes 2.75 5/21/14 65,000 66,391 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 40,000 40,550 Bank of America, Sr. Unscd. Notes 5.75 12/1/17 40,000 40,927 Bank One, Sub. Notes 7.88 8/1/10 100,000 101,768 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) BB&T, Sub. Notes 6.50 8/1/11 100,000 105,395 Citigroup, Sub. Notes 5.00 9/15/14 30,000 30,397 Citigroup, Sr. Unscd. Notes 5.13 5/5/14 50,000 51,615 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 150,000 158,510 Citigroup, Sr. Unscd. Notes 6.00 2/21/12 164,000 174,015 Citigroup, Sr. Unscd. Notes 6.00 8/15/17 50,000 51,845 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 75,000 78,046 Citigroup, Sr. Unscd. Notes 6.50 1/18/11 20,000 20,701 Citigroup, Sr. Unscd. Notes 6.88 3/5/38 26,000 27,400 Comerica Bank, Sub. Notes 5.75 11/21/16 15,000 15,681 Deutsche Bank AG London, Sr. Unscd. Notes 5.38 10/12/12 50,000 54,002 Deutsche Bank AG London, Sr. Unscd. Notes 6.00 9/1/17 10,000 11,078 European Investment Bank, Notes 2.00 2/10/12 150,000 152,822 European Investment Bank, Sr. Unscd. Notes 3.00 4/8/14 150,000 154,407 Fifth Third Bancorp, Sr. Unscd. Notes 6.25 5/1/13 30,000 32,529 Goldman Sachs Group, Sr. Unscd. Notes 5.70 9/1/12 50,000 53,165 Goldman Sachs Group, Sr. Unscd. Notes 5.95 1/18/18 26,000 26,711 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 65,000 67,439 Goldman Sachs Group, Sr. Unscd. Notes 7.50 2/15/19 100,000 111,212 HSBC Bank USA, Sub. Notes 4.63 4/1/14 100,000 105,221 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) HSBC Holdings, Sub. Notes 5.25 12/12/12 50,000 53,634 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 35,000 37,796 JPMorgan Chase & Co., Sr. Unscd. Notes 6.30 4/23/19 50,000 55,585 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 25,000 27,869 Key Bank, Sub. Notes 7.00 2/1/11 50,000 52,169 Morgan Stanley, Sub. Notes 4.75 4/1/14 85,000 86,793 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 50,000 52,920 Morgan Stanley, Sr. Unscd. Notes 6.00 4/28/15 150,000 160,462 Morgan Stanley, Sr. Unscd. Notes 6.63 4/1/18 75,000 79,641 Morgan Stanley, Sr. Unscd. Notes 6.75 4/15/11 25,000 26,172 PNC Funding, Bank Gtd. Notes 5.63 2/1/17 15,000 15,591 Suntrust Bank, Sub. Notes 6.38 4/1/11 175,000 182,752 US Bancorp, Sr. Unscd. Notes, Ser. P 4.50 7/29/10 10,000 10,087 Wachovia, Sub. Notes 5.63 10/15/16 25,000 26,709 Wells Fargo & Co., Sr. Unscd. Notes 5.25 10/23/12 20,000 21,554 Wells Fargo & Co., Sr. Unscd. Notes 5.30 8/26/11 30,000 31,490 Wells Fargo & Co., Sr. Unscd. Notes 5.38 2/7/35 25,000 23,918 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 55,000 59,321 Wells Fargo Bank, Sub. Notes 6.45 2/1/11 175,000 182,316 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) Wells Fargo Capital X, Gtd. Cap. Secs. 5.95 12/1/86 150,000 138,436 Building & Construction.2% CRH America, Gtd. Notes 6.00 9/30/16 100,000 Chemicals-Fibers & Diversified.1% Rohm and Haas, Sr. Unscd. Notes 6.00 9/15/17 75,000 Commercial Mortgage Pass-Through Ctfs.6.8% Banc of America Commercial Mortgage, Ser. 2005-1, Cl. A4 5.05 11/10/42 200,000 a 207,884 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW16, Cl. A4 5.72 6/11/40 250,000 a 255,007 Bear Stearns Commercial Mortgage Securities, Ser. 2002-TOP6, Cl. A2 6.46 10/15/36 500,000 531,471 Capital One Multi-Asset Execution Trust, Ser. 2004-A7, Cl. A7 0.40 6/16/14 761,000 a 758,558 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C1, Cl. A3 5.38 2/15/40 250,000 236,867 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C2, Cl. A2 5.45 1/15/49 250,000 a 256,798 Credit Suisse Mortgage Capital Certificates, Ser. 2006-C3, Cl. A3 5.82 6/15/38 100,000 a 103,369 Goldman Sachs Mortgage Securities Corporation II, Ser. 2004-GG2, Cl. A3 4.60 8/10/38 133,605 134,967 Goldman Sachs Mortgage Securities Corporation II, Ser. 2005-GG4, Cl. A4 4.76 7/10/39 450,000 458,716 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) JPMorgan Chase Commercial Mortgage Securities, Ser. 2004-CB8, Cl. A1A 4.16 1/12/39 258,577 b 259,475 JPMorgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A4A 4.94 8/15/42 102,000 a 105,742 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-5, Cl. A3 5.36 8/12/48 100,000 99,817 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 5.91 6/12/46 100,000 a 106,039 Morgan Stanley Capital I, Ser. 2006-T21, Cl. A3 5.19 10/12/52 110,000 a 114,497 Morgan Stanley Capital I, Ser. 2006-HQ8, Cl. AJ 5.47 3/12/44 65,000 a 58,805 Morgan Stanley Dean Witter Capital I, Ser. 2003-HQ2, Cl. A1 4.18 3/12/35 87,179 89,947 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 18,149 18,489 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C8, Cl. A3 4.45 11/15/35 150,000 152,261 Consumer Discretionary.3% Fortune Brands, Sr. Unscd. Notes 5.13 1/15/11 65,000 66,777 Kimberly-Clark, Sr. Unscd. Notes 6.13 8/1/17 100,000 114,483 Newell Rubbermaid, Sr. Unscd. Notes 4.00 5/1/10 15,000 15,000 Diversified Financial Services3.4% American Express Credit, Sr. Unscd. Notes, Ser. C 7.30 8/20/13 250,000 285,144 Ameriprise Financial, Sr. Unscd. Notes 5.65 11/15/15 15,000 16,629 Bear Stearns, Sr. Unscd. Notes 4.50 10/28/10 10,000 10,180 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Bear Stearns, Sr. Unscd. Notes 5.70 11/15/14 100,000 109,838 Bear Stearns, Sr. Unscd. Notes 6.40 10/2/17 10,000 11,080 Blackrock, Sr. Unscd. Notes 6.25 9/15/17 10,000 11,187 Capital One Capital V, Gtd. Notes 10.25 8/15/39 110,000 132,687 Caterpillar Financial Service, Sr. Unscd. Notes 4.30 6/1/10 50,000 50,134 Credit Suisse USA, Sr. Unscd. Notes 4.88 8/15/10 50,000 50,591 Credit Suisse USA, Gtd. Notes 4.88 1/15/15 50,000 53,576 Credit Suisse USA, Gtd. Notes 6.13 11/15/11 110,000 117,636 Credit Suisse USA, Gtd. Notes 6.50 1/15/12 100,000 108,570 General Electric Capital, Sr. Unscd. Notes 5.40 2/15/17 50,000 53,115 General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 130,000 128,933 General Electric Capital, Sr. Unscd. Notes, Ser. A 6.00 6/15/12 100,000 108,691 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 50,000 55,763 HSBC Finance, Sr. Unscd. Notes 5.25 4/15/15 50,000 53,177 HSBC Finance, Sr. Unscd. Notes 5.50 1/19/16 150,000 160,985 HSBC Finance, Sr. Unscd. Notes 8.00 7/15/10 10,000 10,138 Lehman Brothers Holdings, Jr. Sub. Notes 6.50 7/19/17 20,000 c,d 75 MBNA, Sr. Unscd. Notes 5.00 6/15/15 50,000 50,553 Merrill Lynch & Co., Sr. Unscd. Notes 5.45 2/5/13 250,000 266,066 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 20,000 21,025 Merrill Lynch & Co., Notes 6.88 4/25/18 100,000 107,862 Diversified Metals & Mining1.8% Alcoa, Sr. Unscd. Notes 5.55 2/1/17 29,000 29,399 Alcoa, Sr. Unscd. Notes 7.38 8/1/10 25,000 25,352 BHP Billiton Finance USA, Gtd. Bonds 5.00 12/15/10 75,000 77,018 Freeport-McMoRan Cooper & Gold, Sr. Unscd. Notes 8.25 4/1/15 450,000 490,433 Newmont Mining, Gtd. Notes 5.13 10/1/19 100,000 103,279 Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 125,000 138,219 Vale Overseas, Gtd. Notes 6.25 1/23/17 110,000 120,911 Vale Overseas, Gtd. Notes 6.88 11/21/36 50,000 52,616 Electric Utilities2.8% Ameren Energy Generating, Sr. Unscd. Notes, Ser. H 7.00 4/15/18 25,000 26,910 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 05-C 5.38 12/15/15 35,000 39,040 Constellation Energy Group, Sr. Unscd. Notes 7.60 4/1/32 50,000 59,307 Dominion Resources, Sr. Unscd. Notes, Ser. F 5.25 8/1/33 48,000 51,948 Dominion Resources, Sr. Unscd. Notes, Ser. B 5.95 6/15/35 50,000 52,313 DTE Energy, Sr. Unscd. Notes 7.05 6/1/11 75,000 79,118 Duke Energy Carolinas, Sr. Unscd. Notes 6.25 1/15/12 50,000 54,220 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities (continued) Duke Energy, Sr. Unscd. Notes 6.30 2/1/14 100,000 112,352 Enersis SA, Unscd. Notes 7.40 12/1/16 75,000 85,239 Exelon, Sr. Unscd. Notes 4.90 6/15/15 50,000 52,850 FirstEnergy, Sr. Unscd. Notes, Ser. C 7.38 11/15/31 50,000 53,495 FPL Group Capital, Gtd. Notes 7.88 12/15/15 100,000 122,017 Indiana Michigan Power, Sr. Unscd. Notes 7.00 3/15/19 50,000 57,525 Nevada Power, Mortgage Notes 7.13 3/15/19 50,000 57,970 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 50,000 53,250 Pacificorp, First Mortgage Bonds 5.65 7/15/18 75,000 82,819 PG&E, Sr. Unscd. Notes 5.75 4/1/14 100,000 109,999 Progress Energy, Sr. Unscd. Notes 7.10 3/1/11 150,000 157,277 PSEG Power, Gtd. Notes 7.75 4/15/11 100,000 106,228 SCANA, Sr. Unscd. Notes 6.88 5/15/11 50,000 52,650 Southern California Edison, First Mortgage Bonds, Ser. 05-A 5.00 1/15/16 35,000 38,262 Southern Power, Sr. Unscd. Notes, Ser. D 4.88 7/15/15 50,000 53,813 SouthWestern Public Service, Sr. Unscd. Notes, Ser. G 8.75 12/1/18 50,000 63,598 Food & Beverages2.0% Anheuser-Busch, Gtd. Notes 6.00 4/15/11 50,000 52,247 Bottling Group, Gtd. Notes 6.95 3/15/14 100,000 116,544 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Food & Beverages (continued) Coca-Cola Enterprises, Sr. Unscd. Debs. 8.50 2/1/22 50,000 65,891 Coca-Cola, Sr. Unscd. Notes 5.35 11/15/17 100,000 111,566 General Mills, Sr. Unscd. Notes 6.00 2/15/12 90,000 97,459 H.J. Heinz, Gtd. Notes 6.63 7/15/11 50,000 a 53,268 Kellogg, Sr. Unscd. Notes 5.13 12/3/12 100,000 109,285 Kraft Foods, Sr. Unscd. Notes 5.63 8/11/10 30,000 30,412 Kraft Foods, Sr. Unscd. Notes 5.63 11/1/11 120,000 127,137 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 100,000 110,635 Kroger, Gtd. Notes 6.80 4/1/11 60,000 62,995 Pepsico, Sr. Unscd. Notes 5.15 5/15/12 25,000 26,955 Safeway, Sr. Unscd. Notes 6.50 3/1/11 70,000 73,151 Sara Lee, Sr. Unscd. Notes 6.25 9/15/11 100,000 106,162 Foreign/Governmental.7% Federal Republic of Brazil, Sr. Unscd. Bonds 6.00 1/17/17 100,000 110,000 Federal Republic of Brazil, Unscd. Bonds 10.13 5/15/27 25,000 37,125 Province of Manitoba Canada, Sr. Unscd. Debs., Ser. FH 4.90 12/6/16 5,000 5,463 Republic of Italy, Sr. Unscd. Notes 5.38 6/15/33 50,000 50,467 Republic of Italy, Sr. Unscd. Notes 6.88 9/27/23 50,000 57,973 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Republic of Peru, Sr. Unscd. Bonds 8.75 11/21/33 36,000 47,700 United Mexican States, Notes 5.95 3/19/19 56,000 60,536 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 50,000 56,500 Health Care1.4% Abbott Laboratories, Sr. Unscd. Notes 5.60 5/15/11 50,000 52,496 Abbott Laboratories, Sr. Unscd. Notes 6.15 11/30/37 50,000 56,003 Aetna, Sr. Unscd. Notes 6.00 6/15/16 15,000 16,673 Astrazeneca, Sr. Unscd. Notes 5.40 6/1/14 75,000 83,474 Astrazeneca, Sr. Unscd. Notes 5.90 9/15/17 10,000 11,342 Astrazeneca, Sr. Unscd. Notes 6.45 9/15/37 80,000 92,004 Bristol-Myers Squibb, Sr. Unscd. Notes 5.88 11/15/36 40,000 42,398 Merck & Co., Sr. Unscd. Notes 4.38 2/15/13 100,000 107,384 Merck & Co., Gtd. Notes 6.50 12/1/33 50,000 a 57,990 Pfizer, Sr. Unscd. Notes 7.20 3/15/39 50,000 62,264 UnitedHealth Group, Sr. Unscd. Notes 5.25 3/15/11 20,000 20,705 UnitedHealth Group, Sr. Unscd. Notes 5.38 3/15/16 26,000 27,719 Wyeth, Gtd. Notes 5.50 2/1/14 100,000 111,029 Wyeth, Gtd. Notes 6.95 3/15/11 50,000 a 52,761 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Industrial.2% Honeywell International, Sr. Unscd. Notes 5.00 2/15/19 100,000 106,687 Waste Management, Sr. Unscd. Notes 7.38 8/1/10 20,000 20,310 Media.7% Comcast Cable Holdings, Gtd. Notes 9.80 2/1/12 25,000 28,284 Comcast, Gtd. Notes 5.45 11/15/10 50,000 51,138 Comcast, Gtd. Notes 6.30 11/15/17 30,000 33,302 Comcast, Gtd. Notes 6.95 8/15/37 20,000 22,347 Grupo Televisa, Sr. Unscd. Notes 6.63 3/18/25 10,000 10,731 News America, Gtd. Notes 6.15 3/1/37 110,000 112,994 Time Warner, Gtd. Notes 7.63 4/15/31 20,000 23,306 Viacom, Sr. Unscd. Notes 6.25 4/30/16 100,000 112,347 Oil & Gas1.9% Anadarko Petroleum, Sr. Unscd. Notes 5.95 9/15/16 100,000 111,155 ConocoPhillips, Gtd. Notes 6.50 2/1/39 50,000 57,937 Devon Financing, Gtd. Notes 6.88 9/30/11 35,000 37,676 Encana, Sr. Unscd. Notes 6.50 2/1/38 25,000 27,382 Enterprise Products Operating, Gtd. Notes, Ser. G 5.60 10/15/14 50,000 54,793 Hess, Sr. Unscd. Notes 8.13 2/15/19 75,000 93,386 KeySpan, Sr. Unscd. Notes 7.63 11/15/10 50,000 51,807 Marathon Oil, Sr. Unscd. Notes 6.50 2/15/14 125,000 141,227 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Oil & Gas (continued) Nabors Industries, Gtd. Notes 9.25 1/15/19 100,000 126,700 Nexen, Sr. Unscd. Notes 6.40 5/15/37 25,000 26,489 Pemex Project Funding Master Trust, Gtd. Notes 5.75 3/1/18 35,000 36,349 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 25,000 26,706 Sempra Energy, Sr. Unscd. Notes 6.15 6/15/18 50,000 55,244 Shell International Finance, Gtd. Notes 6.38 12/15/38 50,000 56,867 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 25,000 26,994 Transocean, Sr. Unscd. Notes 6.00 3/15/18 90,000 98,687 XTO Energy, Sr. Unscd. Notes 5.90 8/1/12 20,000 21,966 XTO Energy, Sr. Unscd. Notes 6.10 4/1/36 50,000 55,940 Paper & Paper Related.2% International Paper, Sr. Unscd. Notes 7.95 6/15/18 100,000 Pipelines1.1% El Paso Natural Gas, Sr. Unscd. Notes 5.95 4/15/17 35,000 37,292 Energy Transfer Partners, Sr. Unscd. Notes 5.95 2/1/15 100,000 109,851 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.80 3/15/35 110,000 107,375 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.95 2/15/18 50,000 54,773 ONEOK Partners, Gtd. Notes 8.63 3/1/19 100,000 125,708 Oneok, Sr. Unscd. Notes 6.00 6/15/35 110,000 108,531 Trans-Canada Pipelines, Sr. Unscd. Notes 4.00 6/15/13 50,000 52,516 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Pipelines (continued) Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 50,000 62,478 Property & Casualty Insurance1.4% Ace INA Holdings, Gtd. Notes 5.88 6/15/14 15,000 16,691 Aflac, Sr. Unscd. Notes 8.50 5/15/19 50,000 61,359 Allstate, Sr. Unscd. Notes 5.55 5/9/35 50,000 49,165 American International Group, Sr. Unscd. Notes 5.05 10/1/15 50,000 47,223 Berkshire Hathaway, Gtd. Notes 5.40 5/15/18 50,000 53,998 Chubb, Sr. Unscd. Notes 6.00 5/11/37 50,000 52,804 Metlife, Sr. Unscd. Notes 5.70 6/15/35 50,000 49,675 MetLife, Sr. Unscd. Notes 6.13 12/1/11 145,000 154,983 MetLife, Sr. Unscd. Notes 6.75 6/1/16 50,000 56,939 Progressive, Sr. Unscd. Notes 6.25 12/1/32 16,000 16,810 Prudential Financial, Sr. Unscd. Notes, Ser. B 5.10 9/20/14 185,000 198,156 Prudential Financial, Sr. Unscd. Notes 5.70 12/14/36 50,000 49,024 Travelers, Sr. Unscd. Notes 5.80 5/15/18 20,000 21,686 Retail1.0% CVS Caremark, Sr. Unscd. Notes 5.75 8/15/11 85,000 89,787 CVS Caremark, Sr. Unscd. Notes 5.75 6/1/17 100,000 109,652 Home Depot, Sr. Unscd. Notes 4.63 8/15/10 120,000 121,354 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 100,000 109,824 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Retail (continued) Lowes Companies, Sr. Unscd. Notes 8.25 6/1/10 25,000 25,111 McDonalds, Sr. Unscd. Notes 5.35 3/1/18 75,000 83,274 Target, Sr. Unscd. Notes 6.50 10/15/37 50,000 56,696 State/Territory General Obligations.1% State of California Build America Taxable Various Purpose, Bonds 7.55 4/1/39 20,000 22,103 State of California Taxable Various Purpose, Bonds 5.45 4/1/15 20,000 21,025 Technology.8% Electronic Data Systems, Sr. Unscd. Notes, Ser. B 6.00 8/1/13 100,000 a 112,270 International Business Machines, Sr. Unscd. Notes 4.95 3/22/11 50,000 51,825 International Business Machines, Sr. Unscd. Notes 5.70 9/14/17 100,000 112,799 Oracle, Sr. Unscd. Notes 5.00 1/15/11 50,000 51,537 Oracle, Sr. Unscd. Notes 5.75 4/15/18 100,000 111,923 Xerox, Sr. Unscd. Notes 7.13 6/15/10 25,000 25,149 Telecommunications1.9% America Movil, Gtd. Notes 6.38 3/1/35 10,000 10,322 AT&T, Gtd. Notes 8.00 11/15/31 150,000 a 185,907 BellSouth, Sr. Unscd. Notes 6.00 10/15/11 100,000 106,849 British Telecommunications, Sr. Unscd. Notes 9.13 12/15/10 65,000 a 68,148 CenturyTel, Sr. Unscd. Notes, Ser. H 8.38 10/15/10 22,000 22,735 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) Cisco Systems, Sr. Unscd. Notes 5.25 2/22/11 25,000 25,927 Cisco Systems, Sr. Unscd. Notes 5.90 2/15/39 50,000 52,607 Deutsche Telekom International Finance, Gtd. Bonds 8.50 6/15/10 50,000 a 50,419 Deutsche Telekom International Finance, Gtd. Bonds 9.25 6/1/32 20,000 27,420 Motorola, Sr. Unscd. Notes 7.63 11/15/10 50,000 51,619 New Cingular Wireless Services, Sr. Unscd. Notes 7.88 3/1/11 25,000 26,452 New Cingular Wireless Services, Gtd. Notes 8.13 5/1/12 25,000 28,259 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 100,000 105,372 Telecom Italia Capital, Gtd. Notes 6.20 7/18/11 50,000 52,419 Telefonica Europe, Gtd. Notes 7.75 9/15/10 50,000 51,249 Verizon Communications, Sr. Unscd. Notes 6.40 2/15/38 50,000 53,719 Verizon Communications, Sr. Unscd. Notes 7.25 12/1/10 50,000 51,916 Verizon New York, Sr. Unscd. Notes, Ser. A 6.88 4/1/12 50,000 54,384 Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 50,000 52,193 Transportation.6% Burlington North Santa Fe, Sr. Unscd. Notes 5.75 3/15/18 75,000 81,867 Burlington North Santa Fe, Sr. Unscd. Notes 7.13 12/15/10 20,000 20,796 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.95 8/15/30 50,000 62,470 22 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Transportation (continued) CSX, Sr. Unscd. Notes 6.75 3/15/11 20,000 20,954 Norfolk Southern, Sr. Unscd. Notes 6.75 2/15/11 50,000 52,077 Norfolk Southern, Sr. Unscd. Bonds 7.90 5/15/97 50,000 62,005 Union Pacific, Sr. Unscd. Bonds 5.45 1/31/13 20,000 21,807 Union Pacific, Sr. Unscd. Notes 6.65 1/15/11 50,000 51,932 U.S. Government Agencies/ Mortgage-Backed67.2% Federal Home Loan Mortgage Corp.: 5.50% 260,000 e,f 274,666 6.00% 500,000 e. f 538,281 4.50%, 12/1/19 487,823 e 514,344 4.98%, 6/1/38 271,589 a,e 286,560 5.00%, 11/1/197/1/35 662,084 e 698,964 5.50%, 12/1/275/1/37 2,159,403 e 2,289,906 5.63%, 2/1/37 36,518 a,e 38,847 5.67%, 2/1/37 42,344 a,e 44,754 5.86%, 1/1/37 41,923 a,e 44,489 6.00%, 5/15/149/1/34 176,894 e 190,536 6.50%, 8/1/128/1/32 622,407 e 683,106 7.00%, 1/1/36 100,764 e 112,218 Notes, 2.20%, 12/17/13 500,000 e 498,599 Notes, 2.88%, 2/9/15 2,000,000 e 2,023,000 Notes, 5.10%, 8/19/19 1,000,000 e 1,013,182 Federal National Mortgage Association: 4.00% 2,270,000 e,f 2,298,042 4.50% 3,510,000 e,f 3,572,265 5.00% 4,120,000 e,f 4,277,329 5.50% 930,000 e,f 979,697 6.00% 3,960,000 e,f 4,244,163 5.67%, 4/1/37 54,372 a,e 57,445 5.78%, 9/1/38 204,365 a,e 216,997 2.87%, 12/1/34 102,672 a,e 106,723 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Federal National Mortgage Association (continued): 4.00%, 4/1/19 322,512 e 335,358 4.50%, 7/1/206/1/29 973,320 e 1,021,237 5.00%, 9/1/2910/1/33 512,925 e 536,775 5.50%, 7/1/172/1/37 1,649,258 e 1,755,033 5.53%, 10/1/37 158,039 a,e 166,216 6.00%, 11/1/161/1/36 1,869,310 e 2,020,394 6.50%, 7/1/338/1/38 514,686 e 559,074 7.00%, 4/1/32 55,249 e 61,869 Unscd. Notes, 3.30%, 7/30/14 1,000,000 e 1,007,028 Government National Mortgage Association I: 5.50% 170,000 f 180,492 4.00%, 6/15/397/15/39 688,192 679,288 4.50%, 6/15/3910/15/39 2,915,300 2,967,411 5.00%, 11/15/355/15/39 2,274,979 2,382,565 5.50%, 2/15/334/15/38 386,114 412,652 U.S. Government Securities5.6% U.S. Treasury Bonds: 4.75%, 2/15/37 1,400,000 1,461,032 6.25%, 5/15/30 295,000 369,902 7.63%, 2/15/25 1,000,000 1,383,906 U.S. Treasury Notes 4.88%, 7/31/11 40,000 42,159 Total Bonds and Notes (cost $65,053,728) Short-Term Investments.1% U.S. Treasury Bills; 0.15%, 6/10/10 (cost $74,988) 75,000 g 24 Other Investment11.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,404,000) 6,404,000 h Total Investments (cost $71,532,716) 126.0% Liabilities, Less Cash and Receivables (26.0%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2010, this security had a total market value of $259,475 or .4% of net assets. c Non-income producingsecurity in default. d Issuer filed for bankruptcy. e On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. f Purchased on a forward commitment basis. g Held by a broker as collateral for open financial futures positions. h Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government & Agencies 72.8 Foreign/Governmental .7 Corporate Bonds 28.1 State/Government General Obligations .1 Asset/Mortgage-Backed 13.2 Short-Term/Money Market Investments 11.1  Based on net assets. See notes to financial statements. The Fund 25 STATEMENT OF FINANCIAL FUTURES April 30, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2010 ($) Financial Futures Long 5 Year Swap Future 45 4,770,000 June 2010 37,171 Australian 10 Year Bonds 12 1,140,587 June 2010 (6,572) Canadian 10 Year Bonds 9 1,046,394 June 2010 665 Euro-Bobl 14 2,199,553 June 2010 24,279 Euro Dollar 2 494,500 March 2011 4,018 Euro Dollar 3 746,475 June 2010 305 Euro Dollar 1 246,475 June 2011 2,122 Euro Dollar 1 248,475 September 2010 1,347 Euro Dollar 1 245,688 September 2011 2,109 Euro Dollar 2 495,875 December 2010 3,568 Long Gilt 2 354,926 June 2010 5,460 U.S. Treasury 2 year Notes 24 5,221,875 June 2010 11,309 U.S. Treasury 5 year Notes 70 8,110,157 June 2010 56,842 U.S. Treasury 10 year Notes 47 5,541,594 June 2010 50,169 Financial Futures Short Euro-Bond 14 (2,324,088) June 2010 (32,953) Euro-Schatz 13 (1,887,392) June 2010 (8,750) Japanese 10 Year Bonds 31 (4,604,659) June 2010 (12,333) U.S. Treasury 2 year Notes 16 (3,481,250) June 2010 (11,268) U.S. Treasury 5 year Notes 16 (1,853,750) June 2010 (19,776) U.S. Treasury 10 year Notes 41 (4,834,156) June 2010 (48,344) U.S. Treasury 30 year Bonds 10 (1,190,625) June 2010 (23,771) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 26 STATEMENT OF SECURITIES SOLD SHORT April 30, 2010 (Unaudited) Principal Bonds and Notes Amount ($) Value ($) Federal Home Loan Mortgage Corp.: 5.50% 1,500,000 a 1,605,234 6.50% 1,070,000 a 1,160,281 Federal National Mortgage Association: 5.50% 560,000 a 598,500 6.50% 1,330,000 a 1,438,062 Government National Mortgage Association I: 4.50% 940,000 954,688 5.00% 660,000 a 688,257 6.00% 3,470,000 a 3,721,575 6.50% 1,940,000 a 2,099,747 Total Securities Sold Short (proceeds $12,208,663) a On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. See notes to financial statements. The Fund 27 STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 65,128,716 66,903,734 Affiliated issuers 6,404,000 6,404,000 Cash 115,401 Cash on initial margin 608,898 Receivable for investment securities sold 13,287,959 Receivable from broker for proceeds on securities sold short 12,208,663 Dividends and interest receivable 435,720 Receivable for open mortgage-backed dollar rollsNote 4 414,228 Unrealized appreciation on forward foreign currency exchange contractsNote 4 143,904 Receivable for shares of Common Stock subscribed 114,777 Receivable for futures variation marginNote 4 32,782 Prepaid expenses 31,147 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 42,126 Payable for investment securities purchased 24,872,097 Securities sold short, at value (proceeds $12,208,663) See Statement of Securities Sold Short 12,266,344 Payable for open mortgage-backed dollar rollsNote 4 5,147,469 Unrealized depreciation on forward foreign currency exchange contractsNote 4 104,540 Payable for shares of Common Stock redeemed 36,465 Accrued expenses 37,326 Net Assets ($) Composition of Net Assets ($): Paid-in capital 55,725,261 Accumulated undistributed investment incomenet 455,336 Accumulated net realized gain (loss) on investments 211,540 Accumulated net unrealized appreciation (depreciation) on investments, foreign currency transactions and securities sold short (including $35,597 net unrealized appreciation on financial futures) 1,802,709 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 42,396,277 10,023,195 5,775,374 Shares Outstanding 3,140,421 746,263 427,250 Net Asset Value Per Share ($) See notes to financial statements. 28 STATEMENT OF OPERATIONS Six Months Ended April 30, 2010 (Unaudited) Investment Income ($): Income: Interest 1,050,184 Dividends; Affiliated issuers 3,090 Total Income Expenses: Management feeNote 3(a) 155,224 Shareholder servicing costsNote 3(c) 86,968 Distribution feesNote 3(b) 32,127 Registration fees 24,000 Professional fees 17,220 Custodian feesNote 3(c) 11,457 Prospectus and shareholders reports 9,639 Directors fees and expensesNote 3(d) 1,692 Loan commitment feesNote 2 764 Miscellaneous 14,801 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (73,970) Lessreduction in fees due to earnings creditsNote 1(c) (25) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions: Long transactions 287,434 Short sale transactions (118,043) Net realized gain (loss) on financial futures 163,842 Net realized gain (loss) on forward foreign currency exchange contracts 184,089 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 353,362 Net unrealized appreciation (depreciation) on financial futures (83,856) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (18,488) Net unrealized appreciation (depreciation) on securities sold short (114,864) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 29 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 Operations ($): Investment incomenet 773,377 905,396 Net realized gain (loss) on investments 517,322 900,558 Net unrealized appreciation (depreciation) on investments 136,154 2,245,403 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (658,649) (577,992) Class C Shares (102,714) (81,570) Class I Shares (59,058) (22,042) Net realized gain on investments: Class A Shares (695,283)  Class C Shares (153,313)  Class I Shares (90,128)  Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 13,206,311 35,110,709 Class C Shares 6,347,350 6,345,254 Class I Shares 6,406,256 1,280,370 Dividends reinvested: Class A Shares 1,294,474 530,469 Class C Shares 191,136 38,540 Class I Shares 74,338 21,855 Cost of shares redeemed: Class A Shares (16,896,007) (7,378,938) Class C Shares (3,688,155) (2,366,851) Class I Shares (2,610,942) (102,447) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 54,202,377 17,353,663 End of Period Undistributed investment incomenet 455,336 502,380 30 Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 Capital Share Transactions: Class A Shares sold 983,165 2,679,081 Shares issued for dividends reinvested 98,385 41,507 Shares redeemed (1,255,100) (563,973) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 473,156 488,329 Shares issued for dividends reinvested 14,600 3,029 Shares redeemed (277,557) (180,866) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 476,105 96,039 Shares issued for dividends reinvested 5,652 1,716 Shares redeemed (194,204) (7,669) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended April 30, 2010 Year Ended October 31, Class A Shares (Unaudited) 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 13.59 12.12 12.62 12.79 12.50 Investment Operations: Investment incomenet b .19 .37 .52 .56 .32 Net realized and unrealized gain (loss) on investments .15 1.44 (.48) (.11) .16 Total from Investment Operations .34 1.81 .04 .45 .48 Distributions: Dividends from investment incomenet (.21) (.34) (.54) (.53) (.19) Dividends from net realized gain on investments (.22)   (.09)  Total Distributions (.43) (.34) (.54) (.62) (.19) Net asset value, end of period 13.50 13.59 12.12 12.62 12.79 Total Return (%) c 2.59 d 15.15 .21 3.57 3.86 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.16 e 1.40 1.90 2.01 3.32 e Ratio of net expenses to average net assets .90 e .90 .90 .89 .88 e Ratio of net investment income to average net assets 2.83 e 2.87 4.16 4.45 3.99 e Portfolio Turnover Rate f 164.45 d 377.79 120.92 75.04 104.30 d Net Assets, end of period ($ x 1,000) 42,396 45,046 14,026 10,512 10,006 a From March 15, 2006 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended April 30, 2010, October 31, 2009, 2008, 2007 and 2006 were 106.51%, 211.99%, 87.59%, 51.54% and 101.24%, respectively. See notes to financial statements. 32 Six Months Ended April 30, 2010 Year Ended October 31, Class C Shares (Unaudited) 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 13.53 12.08 12.58 12.77 12.50 Investment Operations: Investment incomenet b .14 .27 .41 .47 .25 Net realized and unrealized gain (loss) on investments .15 1.44 (.47) (.13) .17 Total from Investment Operations .29 1.71 (.06) .34 .42 Distributions: Dividends from investment incomenet (.17) (.26) (.44) (.44) (.15) Dividends from net realized gain on investments (.22)   (.09)  Total Distributions (.39) (.26) (.44) (.53) (.15) Net asset value, end of period 13.43 13.53 12.08 12.58 12.77 Total Return (%) c 2.23 d 14.32 (.55) 2.73 3.41 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.96 e 2.20 2.75 2.79 4.12 e Ratio of net expenses to average net assets 1.65 e 1.65 1.65 1.64 1.61 e Ratio of net investment income to average net assets 2.08 e 2.11 3.40 3.71 3.28 e Portfolio Turnover Rate f 164.45 d 377.79 120.92 75.04 104.30 d Net Assets, end of period ($ x 1,000) 10,023 7,256 2,726 1,044 985 a From March 15, 2006 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended April 30, 2010, October 31, 2009, 2008, 2007 and 2006 were 106.51%, 211.99%, 87.59%, 51.54% and 101.24%, respectively. See notes to financial statements. The Fund 33 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2010 Year Ended October 31, Class I Shares (Unaudited) 2009 2008 2007 a 2006 b Per Share Data ($): Net asset value, beginning of period 13.61 12.13 12.62 12.80 12.50 Investment Operations: Investment incomenet c .22 .40 .56 .59 .33 Net realized and unrealized gain (loss) on investments .13 1.44 (.48) (.12) .17 Total from Investment Operations .35 1.84 .08 .47 .50 Distributions: Dividends from investment incomenet (.22) (.36) (.57) (.56) (.20) Dividends from net realized gain on investments (.22)   (.09)  Total Distributions (.44) (.36) (.57) (.65) (.20) Net asset value, end of period 13.52 13.61 12.13 12.62 12.80 Total Return (%) 2.77 d 15.38 .54 3.75 4.04 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 e 1.13 1.64 1.78 3.08 e Ratio of net expenses to average net assets .65 e .65 .65 .64 .63 e Ratio of net investment income to average net assets 3.11 e 3.12 4.41 4.70 4.25 e Portfolio Turnover Rate f 164.45 d 377.79 120.92 75.04 104.30 d Net Assets, end of period ($ x 1,000) 5,775 1,901 602 599 577 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b From March 15, 2006 (commencement of operations) to October 31, 2006. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended April 30, 2010, October 31, 2009, 2008, 2007 and 2006 were 106.51%, 211.99%, 87.59%, 51.54% and 101.24%, respectively. See notes to financial statements. 34 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Total Return Advantage Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund. The funds investment objective seeks to maximize total return through capital appreciation and income. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 397,400 Class A, 45,970 Class C and 47,590 Class I shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the 36 market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: U.S. Treasury Securities  3,331,988  Asset-Backed  3,712,406  Corporate Bonds   16,352,234  Foreign Government  425,764  Municipal Bonds  43,128  U.S. Government Agencies/ Mortgage-Backed  39,089,505  Commercial Mortgage-Backed  3,948,709  Mutual Funds 6,404,000   Other Financial Instruments  199,364 143,904  Liabilities ($) Other Financial Instruments  (163,767) (104,540)  Investments in Securities Sold, Not Yet Purchased  (12,266,344)   See Statement of Investments for industry classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross 38 basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement dates and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. On April 30, 2010, the Board of Directors declared a cash dividend of $.114, $.086 and $.126 per share, from undistributed investment income-net for Class A, Class C and Class I shares, respectively, payable on May 3, 2010 (ex-dividend date), to shareholders of record as of the close of business on April 30, 2010. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended October 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2009 was as follows: ordinary income $681,604.The tax character of current year distributions will be determined at the end of the current fiscal year. 40 NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. The Manager has undertaken from November 1, 2009 through March 1, 2011, that, if the funds aggregate expenses, exclusive of taxes, brokerage fees, Rule 12b-1 distribution plan fees, interest expense, commitment fees, shareholder services plan fees and extraordinary expenses, exceed an annual rate of .65% of the value of the funds average daily net assets, the fund may deduct from the payment to be made to the Manager under the Agreement, or the Manager will bear, such excess expense. The reduction in management fee, pursuant to the undertaking, amounted to $73,970 during the period ended April 30, 2010. During the period ended April 30, 2010, the Distributor retained $5,597 from commissions earned on sales of the funds Class A shares and $241 from CDSCs on redemptions of the funds Class C shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for dis- The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) tributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2010, Class C shares were charged $32,127 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2010, Class A and Class C shares were charged $52,844 and $10,709, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2010, the fund was charged $5,110 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2010, the fund was charged $503 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $25. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2010, the fund was charged $11,457 pursuant to the custody agreement. During the period ended April 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. 42 The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $25,792, Rule 12b-1 distribution plan fees $5,478, shareholder services plan fees $10,410, custodian fees $9,384, chief compliance officer fees $3,199 and transfer agency per account fees $1,619, which are offset against an expense reimbursement currently in effect in the amount of $13,756. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The following summarizes the aggregate amount of purchases and sales (including paydowns) of investment securities and securities sold short, excluding short-term securities, financial futures and forward contracts during the period ended April 30, 2010, of which $34,661,300 in purchases and $34,757,317 in sales were from mortgage dollar roll transactions: Purchases ($) Sales ($) Long transactions 108,344,431 98,648,068 Short sale transactions 88,793,475 98,391,125 Total The fund may invest in shares of certain affiliated investment companies also advised or managed by the adviser. Investments in affiliated investment companies for the period ended April 30, 2010 were as follows: The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of April 30, 2010 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 1 185,895 Interest rate risk 1 (163,767) Foreign exchange risk 157,373 Foreign exchange risk 3 (104,540) Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) of futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Asset and Liabilities. 2 Unrealized appreciation on forward foreign currency exchange contracts. 3 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended April 30, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 4 Contracts 5 Total Interest Rate 163,842  Foreign exchange  184,089 Total 44 Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) 6 Forward Underlying risk Futures Contracts Total Interest Rate (83,856)  Foreign exchange  (18,488) Total Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on forward foreign currency exchange contracts. 6 Net unrealized appreciation (depreciation) on financial futures and forward foreign currency exchange contracts. During the period ended April 30, 2010, the following summarizes the average market value and percentage of average net assets: Value ($) Average Net Assets (%) Interest rate futures contracts 38,324,307 67.34 Forward contracts 8,593,674 15.10 Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value.The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security.The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Securities Sold Short at April 30, 2010 and their related market values and proceeds, are set forth in the Statement of Securities Sold Short. Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold. The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk and currency risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board ofTrade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at April 30, 2010 are set forth in the Statement of Financial Futures. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those 46 dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at April 30, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 6/16/2010 2,052,562 1,823,379 1,886,751 63,372 Australian Dollar, Expiring 6/16/2010 97,000 88,652 89,251 599 Australian Dollar, Expiring 6/16/2010 97,000 88,668 89,251 583 Canadian Dollar, Expiring 6/16/2010 183,145 179,118 180,301 1,183 Canadian Dollar, Expiring 6/16/2010 78,971 77,236 77,745 509 Canadian Dollar, Expiring 6/16/2010 60,000 59,367 59,068 (299) Canadian Dollar, Expiring 6/16/2010 60,000 59,363 59,068 (295) Canadian Dollar, Expiring 6/16/2010 37,800 37,525 37,213 (312) Canadian Dollar, Expiring 6/16/2010 151,200 150,101 148,852 (1,249) Canadian Dollar, Expiring 6/16/2010 178,850 178,454 176,073 (2,381) Canadian Dollar, Expiring 6/16/2010 255,500 254,782 251,533 (3,249) Canadian Dollar, Expiring 6/16/2010 76,650 76,525 75,460 (1,065) Canadian Dollar, Expiring 6/16/2010 110,313 110,637 108,600 (2,037) Canadian Dollar, Expiring 6/16/2010 42,687 42,746 42,024 (722) Japanese Yen, Expiring 6/16/2010 52,308,000 579,028 557,111 (21,917) Japanese Yen, Expiring 6/16/2010 34,560,264 384,924 368,087 (16,837) The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Japanese Yen, Expiring 6/16/2010 46,523,431 518,656 495,502 (23,154) Japanese Yen, Expiring 6/16/2010 14,826,353 163,668 157,909 (5,759) Japanese Yen, Expiring 6/16/2010 37,014,041 408,602 394,221 (14,381) New Zealand Dollar, Expiring 6/16/2010 424,000 295,409 307,187 11,778 New Zealand Dollar, Expiring 6/16/2010 615,354 429,431 445,823 16,392 Norwegian Krone, Expiring 6/16/2010 1,978,747 332,674 334,655 1,981 Norwegian Krone, Expiring 6/16/2010 593,624 100,728 100,397 (331) Swedish Krona, Expiring 6/16/2010 473,977 67,015 65,451 (1,564) Swedish Krona, Expiring 6/16/2010 928,500 131,289 128,216 (3,073) Swedish Krona, Expiring 6/16/2010 625,000 87,171 86,306 (865) Swedish Krona, Expiring 6/16/2010 625,000 87,359 86,305 (1,054) Swiss Franc, Expiring 6/16/2010 127,500 120,572 118,556 (2,016) Swiss Franc, Expiring 6/16/2010 217,408 203,320 202,158 (1,162) Sales: Proceeds ($) British Pound, Expiring 6/16/2010 364,000 557,921 556,826 1,095 British Pound, Expiring 6/16/2010 142,261 217,520 217,623 (103) British Pound, Expiring 6/16/2010 52,600 80,321 80,464 (143) British Pound, Expiring 6/16/2010 210,400 321,285 321,857 (572) British Pound, Expiring 6/16/2010 171,000 262,559 261,585 974 British Pound, Expiring 6/16/2010 92,681 142,393 141,778 615 British Pound, Expiring 6/16/2010 51,300 78,811 78,476 335 British Pound, Expiring 6/16/2010 133,385 204,993 204,045 948 British Pound, Expiring 6/16/2010 51,615 79,509 78,957 552 48 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Euro, Expiring 6/16/2010 1,121,710 1,526,647 1,493,740 32,907 Euro, Expiring 6/16/2010 60,250 80,702 80,233 469 Euro, Expiring 6/16/2010 61,750 82,648 82,230 418 Norwegian Krone, Expiring 6/16/2010 233,589 39,961 39,506 455 Norwegian Krone, Expiring 6/16/2010 488,000 83,487 82,533 954 Norwegian Krone, Expiring 6/16/2010 464,000 78,520 78,474 46 Norwegian Krone, Expiring 6/16/2010 464,000 78,573 78,474 99 Swedish Krona, Expiring 6/16/2010 1,068,167 150,061 147,502 2,559 Swiss Franc, Expiring 6/16/2010 515,408 481,367 479,254 2,113 Swiss Franc, Expiring 6/16/2010 490,742 457,453 456,318 1,135 Swiss Franc, Expiring 6/16/2010 96,500 91,564 89,731 1,833 Gross Unrealized Appreciation Gross Unrealized Depreciation At April 30, 2010, accumulated net unrealized appreciation on investments was $1,775,018, consisting of $1,821,760 gross unrealized appreciation and $46,742 gross unrealized depreciation. At April 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 49 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on March 2, 2010, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail front-end load 50 intermediate investment-grade debt funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional intermediate investment-grade debt funds (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted the funds average annual total return was below the Performance Group and Performance Universe medians for the one-year period ended December 31, 2009 and at the Performance Group, and above the Performance Universe, medians, for the two- and three-year periods ended December 31, 2009. They also noted that the funds calendar year yield performance was below the Performance Group and Performance Universe medians for 2007 through 2009, except that it was above the Performance Group median in 2007. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Board members noted that the funds contractual management fee was at the Expense Group median, the funds actual management fee was below the Expense Group and Expense Universe medians and the funds expense ratio was at the Expense Group median and above the Expense Universe median. Representatives of Dreyfus noted that Dreyfus has agreed, until March 1, 2011, that if the aggregate direct expenses of the fund, exclusive of taxes, brokerage commissions, extraordinary expenses, interest expenses, commitment fees on borrowings, shareholder servicing fees and Rule 12b-1 fees, but including the management fee, exceed .65 of 1% of the value of the funds average daily net assets, the fund The Fund 51 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) may deduct from the payment to be made to Dreyfus under the Management Agreement, or Dreyfus will bear, such excess expense. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund.The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies 52 of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board noted recent underperformance and determined to closely monitor performance. The Board concluded that the fee payable by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage ment of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the Management Agreement was in the best interests of the fund and its shareholders. The Fund 53 For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 50 Statement of Financial Futures 51 Statement of Assets and Liabilities 52 Statement of Operations 53 Statement of Changes in Net Assets 55 Financial Highlights 58 Notes to Financial Statements 76 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Global Alpha Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Global Alpha Fund, covering the six-month period from November 1, 2009, through April 30, 2010. Psychology plays a very important role in how investors  especially retail investors  perceive the markets and make asset allocation decisions. Unlike in an ideal world populated by the purely rational investor who would seek out investments that deliver the best risk/ return characteristics, the everyday investor is generally influenced by emotions. Currently, investor emotions appear to be deeply divided, with a large amount of investors still seeking low risk investments (such as cash instruments) and others seeking high risk investments (such as smaller-cap and emerging market securities), while the investment classes in the middle of the risk spectrum have seemingly been ignored. It is important to note that the investor sentiment cycle usually lags the economic cycle.Thats why we continue to stress the importance of a long-term, well-balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio in the past year, we urge you to speak with your financial advisor about positioning your portfolio to take advantage of long-term market fundamentals rather than lie susceptible to short-term emotions. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through April 30, 2010, as provided by Helen Potter and Vassilis Dagioglu, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2010, Global Alpha Funds Class A shares produced a total return of 6.01%, Class C shares returned 5.65% and Class I shares returned 6.21%. 1 In comparison, the funds benchmark, a hybrid index comprised of 60% Morgan Stanley Capital International World Index (half-hedged) and 40% Citigroup World Government Bond Index 1+ World Index (half-hedged), produced a total return of 5.93% for the same period. 2 Separately, the Morgan Stanley Capital International World Index (half-hedged) produced a total return of 10.69%, and the Citigroup World Government Bond Index 1+ World Index (half-hedged) produced a 1.14% total return for the same period. An economic and market rebound persisted during the reporting period as investors assessed the durability of the recovery and the potential for continued economic expansion. The funds Class A and Class I returns were higher than its benchmark, due primarily to overweighted exposure to global stocks and the success of our currency allocation strategy. On a separate note, we are happy to report that on May 3, 2010,Vassilis Dagioglu became a co-primary portfolio manager for the fund. The Funds Investment Approach The fund seeks total return through investments in securities and instruments that provide investment exposure to global stock, bond and currency markets and fixed-income securities. For allocation among equity markets, the portfolio managers employ a bottom-up valuation approach using proprietary models to derive market level expected returns. For allocation among bond markets, the portfolio managers use proprietary models to identify temporary mispricings among the long-term government bond markets. The most relevant long-term bond yield within each country serves as the expected return for each bond market. Our quantitative investment approach is designed to identify and exploit relative misvaluations across and The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) within major developed capital markets such as the United States, Canada, Japan, Australia and many Western European countries. Fears of Further Economic Deterioration Waned The reporting period saw the continuation of one of the largest rallies in global equity markets since the 1930s. All types of risky assets rebounded, while sovereign debt securities gave back some of their previous gains as investors risk appetites increased. Offsetting the vigorous rebound in asset prices was the continuation of certain weak economic trends: unemployment remained high, housing starts stood at record lows, and consumer sentiment remained depressed. Greece experienced severe fiscal stress when the marketplace balked at refi-nancing its substantial debt load. Fears of similar problems spread to other European countries, particularly Portugal and Spain. Yet, corporate profits rebounded strongly around the world, lifting global stocks despite investors economic fears. Contrary to expectations, the economic recovery has been led by the United States. The economies of emerging markets, most notably China, continued to improve at a rapid pace. Quantitative Process Bolstered Fund Performance During the reporting period, two of the four alpha-generating signals considered by our investment process contributed positively to the funds relative performance. The two signals that generated positive performance more than offset negative returns from the other two alpha sources. A generally overweighted allocation to global stocks boosted relative performance, offsetting the negative effects of an underweight to global bonds. In addition, results from our currency selection models proved favorable. An overweighted position in the appreciating Australian dollar produced positive results, as did underweighted exposure to the euro and British pound.While the fund held no exposure to Greece, that country is a member of the European Union, and its debt crisis affected the euro. Country allocations in the global equity and bond markets partially offset positive results from these alpha sources. Underweighted allocations to Japan and Australia bolstered returns but were not enough to offset losses stemming from overweighted exposure to several European equity markets, namely France, Spain and Italy. Within the 4 global bond market, an overweighted position in U.S.Treasury bonds added value, while an underweighted allocation to Japanese government issues subtracted value. Continuing to Seek Relative Value Opportunities At the start of 2010, corporate profit expectations rose rapidly while equity markets experienced a sharp selloff. As a result, we established an overweighted position in global stocks and maintained that position through the end of the reporting period. We have continued to maintain overweighted exposure to global equity markets, where we have found relative value opportunities in certain countries. For example, the European debt crisis negatively affected the United Kingdoms stock market even though Great Britain is not part of the European Union. Improving profit performance of British stocks relative to other global equity markets led us to increase the funds overweighted exposure to this country. Intensifying uncertainty in mainland Europe led us to reduce equity positions in Germany and France. Finally, we have continued to hold a significantly overweighted position in U.S. government bonds due to steep yield differences along their maturity range. Conversely, the fund is underweighted in Japanese and European government bond markets. May 17, 2010 Investing in foreign companies involves special risks, including changes in currency rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Equity securities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Bond securities are subject generally to interest rate, credit, liquidity, call, sector, and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCES: FactSet  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe,Australia, New Zealand and the Far East.The Citigroup World Government Bond Index includes the 22 government bond markets. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Global Alpha Fund from November 1, 2009 to April 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 10.62 $ 14.43 $ 8.33 Ending value (after expenses) $1,060.10 $1,056.50 $1,062.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 10.39 $ 14.11 $ 8.15 Ending value (after expenses) $1,014.48 $1,010.76 $1,016.71  Expenses are equal to the funds annualized expense ratio of 2.08% for Class A, 2.83% for Class C and 1.63% for Class I , multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2010 (Unaudited) Common Stocks60.4% Shares Value ($) Australia2.3% AGL Energy 776 10,800 Alumina 4,253 6,055 Amcor 1,623 9,834 AMP 3,297 19,071 Asciano Group 5,000 a 7,794 ASX 302 9,196 Australia & New Zealand Banking Group 4,137 91,809 AXA Asia Pacific Holdings 1,952 11,241 Bendigo and Adelaide Bank 679 6,197 BHP Billiton 5,544 203,750 BlueScope Steel 3,664 8,846 Boral 1,114 6,060 Brambles 2,254 15,099 CFS Retail Property Trust 2,267 4,019 Coca-Cola Amatil 754 7,812 Cochlear 74 5,073 Commonwealth Bank of Australia 2,534 136,425 Computershare 633 6,909 Crown 1,190 9,054 CSL 982 29,643 Dexus Property Group 10,980 8,234 Fairfax Media 3,972 6,298 Fortescue Metals Group 1,686 a 7,140 Fosters Group 3,711 18,738 Goodman Group 11,621 7,681 GPT Group 14,123 7,656 Incitec Pivot 2,270 6,726 Insurance Australia Group 3,980 14,076 James Hardie Industries-CDI 813 a 5,726 Leighton Holdings 197 6,703 Lend Lease 956 7,582 Macquarie Group 570 26,160 Macquarie Infrastructure Group 6,011 6,284 Metcash 1,382 5,198 Mirvac Group 4,593 5,924 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Australia (continued) National Australia Bank 3,461 88,988 Newcrest Mining 822 24,860 OneSteel 2,718 8,773 Orica 588 14,296 Origin Energy 1,439 21,715 OZ Minerals 7,338 a 7,724 Paladin Energy 1,333 a 4,858 QBE Insurance Group 1,687 33,022 Rio Tinto 717 46,925 Santos 1,336 17,141 Sims Metal Management 204 3,866 Sonic Healthcare 650 8,332 Stockland 4,528 16,631 Suncorp-Metway 2,037 16,923 TABCORP Holdings 1,233 7,835 Tatts Group 1,524 3,511 Telstra 7,187 21,164 Toll Holdings 1,206 7,929 Transurban Group 1,655 7,863 Wesfarmers 1,658 44,661 Wesfarmers-PPS 190 5,142 Westfield Group 3,596 42,800 Westpac Banking 4,861 121,534 Woodside Petroleum 944 39,373 Woolworths 2,048 51,363 WorleyParsons 374 9,134 Austria.1% Erste Group Bank 335 14,941 OMV 234 8,410 Raiffeisen International Bank Holding 116 5,653 Telekom Austria 603 7,994 Verbund-Oesterreichische Elektrizitaetswirtschafts, Cl. A 172 6,418 Vienna Insurance Group 90 4,407 Voestalpine 207 7,804 8 Common Stocks (continued) Shares Value ($) Belgium.3% Anheuser-Busch InBev 1,200 58,310 Anheuser-Busch InBev (STRIP) 1,224 a 8 Belgacom 249 8,721 Colruyt 27 6,639 Compagnie Nationale a Portefeuille 78 4,040 Delhaize Group 180 14,901 Dexia 914 a 4,949 Fortis 3,624 11,130 Groupe Bruxelles Lambert 132 11,172 Groupe Bruxelles Lambert (STRIP) 31 a 0 KBC Groep 268 a 12,118 Mobistar 79 4,829 Solvay 91 8,646 UCB 179 6,881 Umicore 206 7,482 Denmark.3% AP MollerMaersk, Cl. A 1 8,055 AP MollerMaersk, Cl. B 2 16,569 Carlsberg, Cl. B 180 14,629 Coloplast, Cl. B 47 5,248 Danske Bank 813 a 21,100 DSV 488 8,677 Novo Nordisk, Cl. B 714 58,241 Novozymes, Cl. B 81 9,674 Topdanmark 43 a 5,285 TrygVesta 63 3,866 Vestas Wind Systems 325 a 19,801 William Demant Holding 49 a 3,357 Finland.3% Elisa 324 a 6,221 Fortum 749 19,380 Kesko, Cl. B 161 6,235 Kone, Cl. B 244 10,765 Metso 231 8,903 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Finland (continued) Neste Oil 180 2,925 Nokia 6,157 74,830 Nokian Renkaat 166 3,894 Orion, Cl. B 239 4,521 Outokumpu 185 3,921 Pohjola Bank 426 4,681 Rautaruukki 107 2,248 Sampo, Cl. A 754 18,579 Sanoma 219 4,246 Stora Enso, Cl. R 1,052 8,810 UPM-Kymmene 808 11,650 Wartsila 152 7,793 France2.7% Accor 237 13,525 Aeroports de Paris 60 4,921 Air France 288 a 4,500 Air Liquide 407 47,034 Alcatel-Lucent 3,600 a 11,474 Alstom 320 18,889 Atos Origin 112 5,646 AXA 2,777 55,123 BioMerieux 15 1,624 BNP Paribas 1,556 106,801 Bouygues 373 18,556 Bureau Veritas 111 6,278 Cap Gemini 262 13,275 Carrefour 1,036 50,692 Casino Guichard Perrachon 98 8,650 Christian Dior 98 10,353 Cie Generale dOptique Essilor International 319 19,467 Cie Generale de Geophysique-Veritas 212 a 6,281 CNP Assurances 69 5,770 Compagnie de Saint-Gobain 620 30,241 Compagnie Generale des Etablissements Michelin, Cl. B 265 19,148 Credit Agricole 1,494 21,284 10 Common Stocks (continued) Shares Value ($) France (continued) Danone 912 53,757 Dassault Systemes 114 7,428 EDF 380 20,416 Eiffage 95 4,906 Eramet 10 3,643 Eurazeo 68 4,723 Eutelsat Communications 173 6,159 France Telecom 3,036 66,460 GDF Suez 2,037 72,483 Gecina 42 4,305 Groupe Eurotunnel 786 7,187 Hermes International 81 10,721 ICADE 48 4,668 Iliad 42 4,190 Imerys 52 3,192 Ipsen 26 1,237 JC Decaux 159 a 4,574 Klepierre 157 5,387 LOreal 390 40,300 Lafarge 317 23,027 Lagardere 214 8,631 Legrand 161 5,216 LVMH Moet Hennessy Louis Vuitton 399 45,552 M6-Metropole Television 98 2,521 Natixis 1,498 a 7,685 Neopost 74 5,875 PagesJaunes Groupe 318 3,822 Pernod-Ricard 329 27,951 Peugeot 316 a 9,410 PPR 127 16,972 Publicis Groupe 208 9,189 Renault 306 a 14,367 Safran 286 7,309 Sanofi-Aventis 1,732 118,435 Schneider Electric 403 45,973 SCOR 300 7,059 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) France (continued) Societe BIC 68 5,257 Societe Des Autoroutes Paris-Rhin-Rhone 58 4,029 Societe Generale 1,027 54,569 Societe Television Francaise 1 223 4,107 Sodexo 168 10,306 Suez Environnement 394 8,535 Technip 170 13,567 Thales 168 6,244 Total 3,480 188,315 Unibail-Rodamco 147 27,666 Vallourec 95 18,966 Veolia Environnement 628 19,707 Vinci 755 42,227 Vivendi 2,005 52,699 Germany2.0% Adidas 356 20,876 Allianz 750 85,985 BASF 1,516 88,521 Bayer 1,367 87,342 Bayerische Motoren Werke 553 27,060 Beiersdorf 161 9,054 Celesio 112 3,664 Commerzbank 1,297 a 10,163 Daimler 1,497 a 77,143 Deutsche Bank 974 67,220 Deutsche Boerse 321 24,973 Deutsche Lufthansa 309 a 5,150 Deutsche Post 1,407 22,753 Deutsche Telekom 4,687 60,863 E.ON 3,142 115,868 Fresenius Medical Care & Co. 350 18,943 GEA Group 268 5,954 Hannover Rueckversicherung 81 a 3,798 HeidelbergCement 234 14,526 Henkel & Co. 177 7,976 12 Common Stocks (continued) Shares Value ($) Germany (continued) Hochtief 76 6,280 Infineon Technologies 1,786 a 12,650 K+S 274 15,706 Linde 249 29,734 MAN 177 16,737 Merck 106 8,698 Metro 187 11,222 Muenchener Rueckversicherungs 341 48,126 RWE 692 56,548 Salzgitter 53 4,304 SAP 1,419 68,269 Siemens 1,359 134,172 Solarworld 192 2,777 Suedzucker 90 1,820 ThyssenKrupp 612 20,018 Volkswagen 50 4,706 Greece.1% Alpha Bank 911 a 7,294 Bank of Cyprus Public 1,007 5,817 Coca-Cola Hellenic Bottling 333 9,011 EFG Eurobank Ergasias 769 a 6,204 Hellenic Petroleum 240 2,581 Hellenic Telecommunications Organization 542 6,057 Marfin Investment Group 1,947 a 3,739 National Bank of Greece 1,091 a 17,844 OPAP 436 8,848 Piraeus Bank 700 a 5,277 Public Power 232 a 3,761 Titan Cement 151 4,030 Hong Kong.6% Bank of East Asia 2,940 10,467 BOC Hong Kong Holdings 7,000 16,899 Cheung Kong Holdings 2,000 24,798 Cheung Kong Infrastructure Holdings 1,000 3,729 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Hong Kong (continued) CLP Holdings 3,500 24,492 Esprit Holdings 2,162 15,472 Hang Lung Group 1,000 4,880 Hang Lung Properties 4,000 14,300 Hang Seng Bank 1,400 19,101 Henderson Land Development 2,000 12,584 Hong Kong & China Gas 7,000 16,982 Hong Kong Exchanges & Clearing 1,800 29,468 HongKong Electric Holdings 2,500 14,737 Hopewell Holdings 1,000 2,928 Hutchison Whampoa 4,000 27,409 Kerry Properties 1,500 6,910 Li & Fung 4,000 19,437 Link REIT 4,500 11,076 MTR 2,000 7,000 New World Development 5,000 8,849 Shangri-La Asia 2,000 3,857 Sino Land 4,000 7,179 Sun Hung Kai Properties 2,000 27,924 Swire Pacific, Cl. A 1,500 16,740 Wharf Holdings 2,000 10,792 Wheelock & Co. 2,000 6,176 Ireland.1% Anglo Irish Bank 3,069 a,b 582 CRH 1,125 31,519 Elan 1,004 a 6,800 Kerry Group, Cl. A 260 8,317 Italy.8% A2A 1,653 2,800 Assicurazioni Generali 2,009 42,292 Atlantia 422 8,994 Banca Carige 966 2,456 Banca Monte dei Paschi di Siena 3,821 5,287 Banca Popolare di Milano Scarl 969 5,438 14 Common Stocks (continued) Shares Value ($) Italy (continued) Banco Popolare 1,288 a 8,229 Enel 10,792 56,208 ENI 4,283 95,884 Fiat 1,272 16,789 Finmeccanica 723 9,238 Intesa Sanpaolo 12,569 a 41,309 Intesa Sanpaolo-RSP 2,248 5,946 Luxottica Group 184 5,013 Mediaset 1,052 8,343 Mediobanca 844 a 7,781 Parmalat 3,170 8,322 Saipem 447 16,745 Snam Rete Gas 2,540 12,019 Telecom Italia 16,204 22,649 Telecom Italia-RSP 9,545 10,767 Terna Rete Elettrica Nazionale 2,144 8,682 UniCredit 26,895 a 70,446 Unione di Banche Italiane 912 11,265 Japan6.1% 77 Bank 1,000 5,689 Acom 9 142 Advantest 300 7,762 Aeon 1,100 12,646 Aisin Seiki 300 9,028 Ajinomoto 1,000 9,382 All Nippon Airways 2,000 6,322 Amada 1,000 8,209 Asahi Breweries 700 12,591 Asahi Glass 2,000 23,633 Asahi Kasei 2,000 11,164 Astellas Pharma 700 24,547 Bank of Kyoto 1,000 8,792 Bank of Yokohama 2,000 10,443 Benesse Holdings 100 4,606 Bridgestone 1,000 16,674 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Brother Industries 400 4,855 Canon 1,800 82,113 Casio Computer 600 4,703 Central Japan Railway 2 16,281 Chiba Bank 1,000 6,360 Chubu Electric Power 1,100 25,515 Chugai Pharmaceutical 400 7,250 Chugoku Electric Power 500 9,540 Chuo Mitsui Trust Holdings 2,000 7,657 Citizen Holdings 400 2,766 Cosmo Oil 1,000 2,701 Credit Saison 400 5,858 Dai Nippon Printing 1,000 13,784 Daicel Chemical Industries 1,000 6,378 Daido Steel 1,000 4,274 Daiichi Sankyo 1,200 20,861 Daikin Industries 400 15,143 Daito Trust Construction 100 5,350 Daiwa House Industry 1,000 10,734 Daiwa Securities Group 3,000 15,524 Denki Kagaku Kogyo Kabushiki Kaisha 1,000 4,466 Denso 800 23,161 Dentsu 300 8,084 Dowa Holdings 1,000 5,558 East Japan Railway 600 40,043 Eisai 400 13,692 Electric Power Development 200 6,158 Elpida Memory 300 a 6,287 FamilyMart 200 6,882 Fanuc 300 35,458 Fast Retailing 100 15,124 Fuji Electric Holdings 2,000 6,030 Fuji Heavy Industries 1,000 a 5,605 FUJIFILM Holdings 800 27,441 Fujitsu 3,000 21,217 Fukuoka Financial Group 1,000 4,298 16 Common Stocks (continued) Shares Value ($) Japan (continued) Furukawa Electric 1,000 4,932 GS Yuasa 1,000 7,034 Gunma Bank 1,000 5,390 Hachijuni Bank 1,000 5,626 Hankyu Hashin Holdings 2,000 9,304 Hirose Electric 100 10,795 Hiroshima Bank 1,000 4,093 Hisamitsu Pharmaceutical 100 3,691 Hitachi 8,000 a 35,080 Hitachi Construction Machinery 200 4,248 Hokkaido Electric Power 400 7,759 Hokuhoku Financial Group 3,000 5,951 Hokuriku Electric Power 400 8,250 Honda Motor 2,700 91,161 HOYA 700 19,239 Ibiden 200 7,137 IHI 4,000 7,961 INPEX 1 7,063 Isetan Mitsukoshi Holdings 680 7,872 Isuzu Motors 2,000 6,308 ITOCHU 2,000 17,381 J Front Retailing 1,200 6,966 Jafco 100 3,073 Japan Real Estate Investment 1 8,343 Japan Retail Fund Investment 4 5,374 Japan Steel Works 1,000 11,039 Japan Tobacco 8 27,638 JFE Holdings 800 28,799 Joyo Bank 1,000 4,138 JS Group 400 7,871 JSR 400 8,126 JTEKT 300 3,457 Jupiter Telecommunications 3 3,026 JX Holdings 3,640 a 20,289 Kajima 2,000 5,064 Kaneka 1,000 6,254 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Kansai Electric Power 1,200 26,674 Kao 900 21,767 Kawasaki Heavy Industries 3,000 9,314 Kawasaki Kisen Kaisha 2,000 8,571 KDDI 5 24,222 Keihin Electric Express Railway 1,000 8,378 Keio 1,000 6,461 Keyence 110 26,213 Kintetsu 3,000 9,463 Kirin Holdings 1,000 14,347 Kobe Steel 4,000 9,018 Komatsu 1,500 30,248 Konami 300 5,834 Konica Minolta Holdings 1,000 12,578 Kubota 2,000 17,575 Kuraray 500 6,552 Kurita Water Industries 200 5,760 Kyocera 300 29,484 Kyowa Hakko Kirin 371 3,872 Kyushu Electric Power 600 12,130 Lawson 100 4,422 Makita 200 6,196 Marubeni 3,000 17,760 Marui Group 600 4,743 Mazda Motor 3,000 8,933 Medipal Holdings 500 6,215 MEIJI Holdings 117 4,224 Minebea 1,000 5,776 Mitsubishi 2,100 49,793 Mitsubishi Chemical Holdings 2,000 10,661 Mitsubishi Electric 3,000 26,761 Mitsubishi Estate 2,000 36,123 Mitsubishi Gas Chemical 1,000 6,035 Mitsubishi Heavy Industries 5,000 20,110 Mitsubishi Materials 2,000 a 5,940 Mitsubishi Motors 6,000 a 8,208 18 Common Stocks (continued) Shares Value ($) Japan (continued) Mitsubishi UFJ Financial Group 20,660 107,407 Mitsui & Co. 2,800 42,216 Mitsui Chemicals 2,000 6,615 Mitsui Engineering & Shipbuilding 2,000 5,286 Mitsui Fudosan 1,000 18,600 Mitsui Mining & Smelting 2,000 5,499 Mitsui OSK Lines 2,000 15,058 Mitsui Sumitomo Insurance Group Holdings 990 28,417 Mizuho Financial Group 22,300 42,908 Murata Manufacturing 300 17,645 Namco Bandai Holdings 500 4,999 NEC 4,000 13,203 Nidec 200 20,708 Nikon 500 11,228 Nintendo 200 67,164 Nippon Building Fund 1 8,388 Nippon Electric Glass 1,000 15,246 Nippon Express 2,000 9,396 Nippon Paper Group 200 5,626 Nippon Sheet Glass 1,000 3,307 Nippon Steel 8,000 28,587 Nippon Telegraph & Telephone 900 36,503 Nippon Yusen 3,000 12,314 Nishi-Nippon City Bank 2,000 5,753 Nissan Motor 4,100 a 35,882 Nisshin Seifun Group 500 6,151 Nisshin Steel 2,000 4,208 Nissin Foods Holdings 100 3,352 Nitori 50 3,922 Nitto Denko 300 11,736 NKSJ Holdings 1,900 a 13,784 Nomura Holdings 6,000 41,356 Nomura Real Estate Office Fund 1 5,648 Nomura Research Institute 200 5,129 NSK 1,000 7,644 NTN 1,000 4,404 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) NTT Data 2 7,264 NTT DoCoMo 25 38,856 Obayashi 1,000 4,461 Odakyu Electric Railway 1,000 8,336 OJI Paper 1,000 4,713 Omron 400 9,306 Ono Pharmaceutical 100 4,129 Oriental Land 100 7,082 ORIX 160 14,642 Osaka Gas 3,000 10,424 Panasonic 3,200 46,742 Panasonic Electric Works 1,000 12,332 Rakuten 11 8,501 Resona Holdings 800 9,776 Ricoh 1,000 17,079 Rohm 200 14,862 Sankyo 100 4,593 Santen Pharmaceutical 100 3,191 Sanyo Electric 3,000 a 4,813 Sapporo Hokuyo Holdings 700 3,218 SBI Holdings 44 9,492 Secom 300 12,967 Sega Sammy Holdings 300 3,922 Seiko Epson 300 5,328 Sekisui Chemical 1,000 6,825 Sekisui House 1,000 9,535 Seven & I Holdings 1,300 33,167 Seven Bank 1 1,955 Sharp 2,000 26,076 Shikoku Electric Power 300 8,024 Shimano 100 4,548 Shimizu 1,000 3,992 Shin-Etsu Chemical 700 40,389 Shinsei Bank 4,000 5,164 Shionogi & Co. 500 8,986 Shiseido 600 12,536 20 Common Stocks (continued) Shares Value ($) Japan (continued) Shizuoka Bank 1,000 8,388 Showa Denko 3,000 6,858 Showa Shell Sekiyu 500 3,396 SMC 100 14,341 Softbank 1,300 29,073 Sojitz 2,900 5,249 Sony 1,600 54,652 Sony Financial Holdings 2 7,211 Stanley Electric 300 6,149 SUMCO 200 a 4,423 Sumitomo 1,800 21,766 Sumitomo Chemical 2,000 9,445 Sumitomo Electric Industries 1,300 16,038 Sumitomo Heavy Industries 1,000 6,625 Sumitomo Metal Industries 6,000 16,318 Sumitomo Metal Mining 1,000 14,807 Sumitomo Mitsui Financial Group 2,100 69,227 Sumitomo Realty & Development 1,000 20,572 Sumitomo Rubber Industries 600 5,369 Sumitomo Trust & Banking 2,000 12,124 Suzuken 200 7,637 Suzuki Motor 600 12,656 T & D Holdings 450 11,715 Taiheiyo Cement 3,000 a 4,253 Taisei 3,000 6,835 Taiyo Nippon Sanso 1,000 8,985 Takashimaya 1,000 9,539 Takeda Pharmaceutical 1,200 51,602 TDK 200 12,652 Teijin 2,000 6,332 Terumo 300 15,276 The Dai-ichi Life Insurance 13 22,194 THK 200 4,336 Tobu Railway 1,000 5,266 Toho 200 3,453 Toho Gas 1,000 5,052 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Tohoku Electric Power 700 14,258 Tokio Marine Holdings 1,200 35,711 Tokuyama 1,000 5,616 Tokyo Electric Power 2,000 50,139 Tokyo Electron 300 19,811 Tokyo Gas 4,000 16,957 Tokyo Tatemono 1,000 4,615 Tokyu 2,000 8,365 Tokyu Land 1,000 4,285 Toppan Printing 1,000 9,126 Toray Industries 2,000 11,402 Toshiba 7,000 a 40,106 Tosoh 1,000 2,811 TOTO 1,000 6,673 Toyo Seikan Kaisha 400 6,851 Toyota Industries 300 8,741 Toyota Motor 4,800 185,229 Toyota Tsusho 400 5,987 Tsumura & Co. 100 2,909 Ube Industries 2,000 5,026 UNICHARM 100 9,702 UNY 300 2,721 Ushio 200 3,310 West Japan Railway 3 10,913 Yahoo! Japan 24 9,164 Yakult Honsha 200 5,230 Yamada Denki 170 13,212 Yamaha 400 4,926 Yamaha Motor 400 a 5,889 Yamato Holdings 700 10,058 Yokogawa Electric 400 3,410 Luxembourg.2% ArcelorMittal 1,405 55,274 Millicom International Cellular, SDR 122 10,678 SES 506 11,609 22 Common Stocks (continued) Shares Value ($) Luxembourg (continued) Tenaris 794 16,084 Netherlands.8% Aegon 2,593 a 18,127 Akzo Nobel 369 21,660 ASML Holding 696 22,657 Corio 58 3,365 European Aeronautic Defence and Space 727 13,455 Fugro 121 7,884 Heineken 448 20,767 Heineken Holding 149 6,098 ING Groep 5,969 a 53,358 Koninklijke Ahold 1,922 26,353 Koninklijke DSM 277 12,332 KONINKLIJKE KPN 2,861 42,718 Koninklijke Philips Electronics 1,588 53,589 QIAGEN 506 a 11,623 Randstad Holding 180 a 9,164 Reed Elsevier 1,224 14,511 SBM Offshore 365 7,223 STMicroelectronics 1,054 9,846 TNT 628 19,252 Unilever 2,702 82,464 Wolters Kluwer 545 11,162 New Zealand.0% Auckland International Airport 3,880 5,663 Contact Energy 449 a 2,047 Fletcher Building 1,409 8,573 Sky City Entertainment Group 1,940 4,447 Telecom Corporation of New Zealand 4,764 7,529 Norway.2% DnB NOR 1,506 17,703 Norsk Hydro 1,213 a 9,571 Orkla 1,204 10,185 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Norway (continued) Renewable Energy 600 a 2,057 Renewable Energy (Rights) 600 a 831 SeaDrill 439 11,087 Statoil 1,835 44,251 Telenor 1,391 a 19,853 Yara International 337 11,769 Portugal.1% Banco Comercial Portugues, Cl. R 5,445 5,035 Banco Espirito Santo 905 4,311 Brisa Auto-Estradas de Portugal 388 2,738 Cimpor-Cimentos de Portugal 565 4,069 Energias de Portugal 3,114 11,054 Galp Energia, Cl. B 218 3,471 Jeronimo Martins 521 5,376 Portugal Telecom 936 9,478 Singapore.4% Ascendas Real Estate Investment Trust 4,400 6,205 CapitaLand 4,500 12,143 CapitaMall Trust 5,000 7,030 City Developments 1,000 7,702 ComfortDelgro 5,000 5,691 Cosco Singapore 4,000 4,993 DBS Group Holdings 3,500 38,772 Flextronics International 1,406 a 10,897 Fraser and Neave 2,000 7,084 Genting Singapore 9,000 a 6,186 Golden Agri-Resources 16,640 a 7,004 Keppel 2,000 14,206 Noble Group 3,000 6,491 Oversea-Chinese Banking 4,000 25,390 SembCorp Industries 2,000 6,083 SembCorp Marine 2,000 6,143 Singapore Airlines 866 9,503 Singapore Exchange 1,000 5,937 24 Common Stocks (continued) Shares Value ($) Singapore (continued) Singapore Press Holdings 3,000 8,964 Singapore Technologies Engineering 2,000 4,592 Singapore Telecommunications 14,000 31,061 United Overseas Bank 2,000 29,300 UOL Group 1,000 2,777 Wilmar International 2,000 10,028 Spain1.0% Abertis Infraestructuras 459 7,909 Acciona 39 3,875 Acerinox 192 3,826 ACS Actividades de Construccion y Servicios 261 11,725 Banco Bilbao Vizcaya Argentaria 5,850 76,496 Banco de Sabadell 1,518 7,653 Banco de Valencia 276 1,596 Banco de Valencia (Rights) 276 a 32 Banco Popular Espanol 1,602 11,304 Banco Santander 13,564 170,181 Bankinter 353 2,596 Criteria Caixacorp 1,132 5,627 EDP Renovaveis 522 a 3,703 Enagas 243 4,848 Ferrovial 725 6,382 Gamesa Tecnologica 464 5,727 Gas Natural 419 7,167 Grifols 170 2,139 Iberdrola 6,011 47,818 Iberdrola Renovables 1,587 6,149 Inditex 354 21,731 Indra Sistemas 130 2,589 Mapfre 1,575 5,132 Red Electrica 170 8,032 Repsol 1,251 29,323 Telefonica 6,979 156,514 Zardoya Otis 178 2,779 The Fund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Sweden.8% Alfa Laval 650 9,756 Assa Abloy, Cl. B 485 11,272 Atlas Copco, Cl. A 1,102 17,885 Atlas Copco, Cl. B 708 10,359 Electrolux, Ser. B 464 11,986 Getinge, Cl. B 363 8,155 Hennes & Mauritz, Cl. B 836 53,252 Holmen, Cl. B 75 1,900 Husqvarna, Cl. B 673 4,973 Investor, Cl. B 757 14,374 Kinnevik Investment, Cl. B 358 6,566 Lundin Petroleum 619 a 3,762 Nordea Bank 5,276 51,743 Ratos, Cl. B 167 5,198 Sandvik 1,605 23,216 Scania, Cl. B 520 9,149 Securitas, Cl. B 706 7,464 Skandinaviska Enskilda Banken, Cl. A 2,519 a 17,341 Skanska, Cl. B 641 10,671 SKF, Cl. B 609 12,247 SSAB, Cl. A 326 5,769 SSAB, Cl. B 118 1,851 Svenska Cellulosa, Cl. B 897 11,741 Svenska Handelsbanken, Cl. A 788 22,199 Swedbank, Cl. A 1,143 a 12,377 Swedish Match 493 11,246 Tele2, Cl. B 581 9,868 Telefonaktiebolaget LM Ericsson, Cl. B 4,931 57,296 TeliaSonera 3,638 24,970 Volvo, Cl. A 775 a 9,375 Volvo, Cl. B 1,726 a 21,347 Switzerland2.1% ABB 3,619 a 69,528 Actelion 178 a 7,151 Adecco 193 11,355 26 Common Stocks (continued) Shares Value ($) Switzerland (continued) Aryzta 202 7,725 Baloise Holding 91 7,140 BKW FMB Energie 35 2,327 Compagnie Financiere Richemont, Cl. A 848 31,295 Credit Suisse Group 1,850 84,486 GAM Holding 528 a 6,553 Geberit 60 10,654 Givaudan 14 12,166 Holcim 398 a 29,794 Julius Baer Group 371 12,791 Kuehne & Nagel International 100 10,385 Lindt & Spruengli-PC 1 2,208 Logitech International 438 a 7,153 Lonza Group 82 6,422 Nestle 5,739 279,608 Nobel Biocare Holding 224 4,912 Novartis 3,479 177,198 Pargesa Holding 64 5,203 Roche Holding 1,158 182,573 Schindler Holding 85 7,460 SGS 9 11,656 Sonova Holding 71 8,840 Straumann Holding 19 4,701 Swatch Group 75 4,105 Swatch Group-BR 52 15,302 Swiss Life Holding 58 a 7,049 Swiss Reinsurance 559 24,327 Swisscom 42 14,213 Syngenta 162 41,066 Synthes 96 10,917 UBS 5,853 a 90,271 Zurich Financial Services 241 53,640 United Kingdom5.7% 3i Group 1,736 7,188 Admiral Group 331 6,629 The Fund 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) AMEC 595 7,508 Anglo American 2,155 a 92,332 Antofagasta 731 11,151 Associated British Foods 591 9,093 AstraZeneca 2,379 105,228 Autonomy 380 a 10,461 Aviva 4,422 23,410 BAE Systems 5,983 31,461 Balfour Beatty 1,187 5,027 Barclays 18,711 95,838 BG Group 5,525 92,798 BHP Billiton 3,621 111,289 BP 30,931 269,564 British Airways 1,166 a 4,016 British American Tobacco 3,302 103,750 British Land 1,615 11,531 British Sky Broadcasting Group 2,036 19,103 BT Group 12,747 24,695 Bunzl 499 5,829 Burberry Group 776 7,992 Cable & Wireless Worldwide 5,272 a 6,972 Cairn Energy 2,223 a 13,577 Capita Group 963 11,762 Carnival 288 12,490 Centrica 8,718 39,087 Cobham 2,046 8,299 Compass Group 2,944 24,039 Diageo 4,135 70,545 Drax Group 839 4,641 Eurasian Natural Resources 384 7,150 Experian 1,561 14,449 Firstgroup 674 3,934 G4S 2,575 10,530 GlaxoSmithKline 8,536 158,147 Hammerson 1,232 7,203 Home Retail Group 1,661 7,000 28 Common Stocks (continued) Shares Value ($) United Kingdom (continued) HSBC Holdings 28,693 292,420 ICAP 931 5,361 Imperial Tobacco Group 1,679 47,945 Inmarsat 794 9,211 Intercontinental Hotels Group 460 8,094 International Power 2,339 11,822 Invensys 1,440 7,431 Investec 662 5,250 J Sainsbury 1,741 8,947 Johnson Matthey 385 10,258 Kazakhmys 315 6,750 Kingfisher 3,680 14,067 Land Securities Group 1,172 11,706 Legal & General Group 9,111 11,806 Liberty International 773 5,787 Lloyds Banking Group 69,346 a 69,375 London Stock Exchange Group 302 3,150 Lonmin 237 a 6,881 Man Group 2,633 9,792 Marks & Spencer Group 2,386 13,371 National Grid 4,186 40,435 Next 371 13,020 Old Mutual 8,474 14,981 Pearson 1,338 21,488 Petrofac 403 7,006 Prudential 4,279 37,912 Randgold Resources 137 11,588 Reckitt Benckiser Group 992 51,505 Reed Elsevier 1,977 15,577 Resolution 5,382 5,978 Rexam 1,726 8,486 Rio Tinto 2,251 113,594 Rolls-Royce Group 2,955 a 26,107 Royal Bank of Scotland Group 32,212 a 26,470 Royal Dutch Shell, Cl. A 5,834 182,607 Royal Dutch Shell, Cl. B 4,428 133,671 The Fund 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) RSA Insurance Group 6,348 11,745 SABMiller 1,643 51,611 Sage Group 2,356 8,834 Schroders 285 6,008 Scottish & Southern Energy 1,469 24,244 Segro 1,292 6,072 Serco Group 873 8,347 Severn Trent 444 7,871 Shire 867 19,138 Smith & Nephew 1,429 14,840 Smiths Group 590 10,164 Standard Chartered 3,313 88,344 Standard Life 4,201 12,737 Tesco 12,994 86,471 Thomas Cook Group 1,084 4,127 Tomkins 2,022 7,697 Tui Travel 1,371 5,866 Tullow Oil 1,447 25,040 Unilever 2,124 63,652 United Utilities Group 1,206 9,898 Vedanta Resources 192 7,402 Vodafone Group 86,597 192,580 Whitbread 332 7,805 WM Morrison Supermarkets 3,454 15,294 Wolseley 426 a 10,718 WPP 2,060 21,910 Xstrata 3,103 51,405 United States33.4% Abbott Laboratories 2,808 143,657 Abercrombie & Fitch, Cl. A 160 6,997 Accenture, Cl. A 1,146 50,012 ACE 625 33,244 Activision Blizzard 1,022 11,324 Adobe Systems 976 a 32,784 Advance Auto Parts 191 8,614 30 Common Stocks (continued) Shares Value ($) United States (continued) Advanced Micro Devices 1,129 a 10,229 AES 1,220 a 14,079 Aetna 801 23,670 Aflac 871 44,386 AGCO 156 a 5,463 Agilent Technologies 672 a 24,367 Air Products & Chemicals 390 29,944 Airgas 137 8,693 Akamai Technologies 324 a 12,581 Alcoa 1,746 23,466 Allegheny Energy 325 7,079 Allegheny Technologies 153 8,181 Allergan 566 36,049 Alliance Data Systems 107 a 8,031 Alliant Energy 201 6,874 Allstate 916 29,926 Alpha Natural Resources 230 a 10,828 Altera 522 13,238 Altria Group 3,762 79,717 Amazon.com 628 a 86,074 AMB Property 252 c 7,021 Ameren 474 12,305 American Eagle Outfitters 315 5,295 American Electric Power 886 30,390 American Express 1,948 89,842 American International Group 244 a 9,492 American Tower, Cl. A 734 a 29,955 American Water Works 216 4,704 Ameriprise Financial 463 21,465 AmerisourceBergen 566 17,461 AMETEK 216 9,342 Amgen 1,836 a 105,313 Amphenol, Cl. A 312 14,418 Anadarko Petroleum 889 55,260 Analog Devices 532 15,923 Annaly Capital Management 1,003 c 17,001 The Fund 31 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) AON 482 20,466 Apache 608 61,870 Apollo Group, Cl. A 252 a 14,467 Apple 1,638 a 427,715 Applied Materials 2,477 34,133 Arch Capital Group 72 a 5,442 Arch Coal 283 7,641 Archer-Daniels-Midland 1,074 30,008 Arrow Electronics 221 a 6,741 Assurant 223 8,124 AT & T 10,729 279,598 Autodesk 459 a 15,611 Automatic Data Processing 934 40,498 AutoNation 159 a 3,212 AutoZone 52 a 9,621 AvalonBay Communities 137 c 14,253 Avery Dennison 191 7,455 Avnet 304 a 9,719 Avon Products 784 25,347 Axis Capital Holdings 257 8,011 Baker Hughes 774 38,523 Ball 180 9,578 Bank of America 18,105 322,812 Baxter International 1,091 51,517 BB & T 1,268 42,148 Beckman Coulter 138 8,611 Becton Dickinson & Co. 445 33,985 Bed Bath & Beyond 483 a 22,199 Berkshire Hathaway, Cl. B 1,040 a 80,080 Best Buy 636 29,002 Biogen Idec 536 a 28,542 BlackRock 49 9,016 BMC Software 334 a 13,146 Boeing 1,251 90,610 BorgWarner 234 a 10,142 Boston Properties 255 c 20,109 32 Common Stocks (continued) Shares Value ($) United States (continued) Boston Scientific 2,691 a 18,514 Bristol-Myers Squibb 3,108 78,601 Broadcom, Cl. A 799 27,558 Brown-Forman, Cl. B 160 9,309 Bunge 255 13,502 C.H. Robinson Worldwide 329 19,839 C.R. Bard 187 16,181 CA 762 17,381 Cablevision Systems (NY Group), Cl. A 423 11,607 Cabot Oil & Gas 209 7,551 Calpine 686 a 9,350 Cameron International 463 a 18,270 Campbell Soup 378 13,555 Capital One Financial 858 37,246 Cardinal Health 649 22,514 CareFusion 363 a 10,012 Carmax 445 a 10,934 Carnival 786 32,776 Caterpillar 1,130 76,942 CBS, Cl. B 1,125 18,236 Celanese, Ser. A 289 9,245 Celgene 856 a 53,029 CenterPoint Energy 708 10,167 CenturyTel 583 19,886 Cephalon 140 a 8,988 Cerner 119 a 10,104 CF Industries Holdings 92 7,698 Charles River Laboratories International 116 a 3,884 Charles Schwab 1,859 35,860 Chesapeake Energy 1,132 26,942 Chevron 3,648 297,093 Chubb 651 34,418 Church & Dwight 132 9,141 CIGNA 503 16,126 Cimarex Energy 155 10,552 Cincinnati Financial 311 8,832 The Fund 33 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) Cintas 277 7,548 Cisco Systems 10,459 a 281,556 Citigroup 38,586 a 168,621 Citrix Systems 333 a 15,651 Cliffs Natural Resources 261 16,320 Clorox 267 17,275 CME Group 112 36,782 Coach 571 23,839 Coca-Cola 3,790 202,576 Coca-Cola Enterprises 520 14,420 Cognizant Technology Solutions, Cl. A 529 a 27,074 Colgate-Palmolive 902 75,858 Comcast, Cl. A 3,667 72,387 Comcast, Cl. A (Special) 1,464 27,596 Comerica 306 12,852 Computer Sciences 290 a 15,193 ConAgra Foods 866 21,191 ConocoPhillips 2,559 151,467 Consol Energy 346 15,459 Consolidated Edison 493 22,284 Constellation Brands, Cl. A 362 a 6,614 Constellation Energy Group 338 11,948 Cooper Industries 304 14,926 Corning 2,901 55,844 Costco Wholesale 811 47,914 Covance 119 a 6,800 Coventry Health Care 297 a 7,051 Covidien 937 44,967 Cree 170 a 12,446 Crown Castle International 570 a 21,575 Crown Holdings 306 a 7,956 CSX 729 40,860 Cummins 353 25,497 CVS Caremark 2,562 94,615 D.R. Horton 490 7,198 Danaher 506 42,646 34 Common Stocks (continued) Shares Value ($) United States (continued) Darden Restaurants 263 11,769 DaVita 177 a 11,050 Dean Foods 332 a 5,212 Deere & Co. 788 47,138 Dell 3,277 a 53,022 Delta Air Lines 279 a 3,370 Denbury Resources 471 a 9,020 Dentsply International 288 10,552 Devon Energy 787 52,989 DeVry 129 8,048 Diamond Offshore Drilling 124 9,808 DIRECTV, Cl. A 1,695 a 61,410 Discover Financial Services 1,067 16,496 Discovery Communications, Cl. A 270 a 10,449 Discovery Communications, Cl. C 282 a 9,410 DISH Network, Cl. A 419 9,281 Dolby Laboratories, Cl. A 89 a 6,116 Dollar Tree 172 a 10,444 Dominion Resources 1,109 46,356 Dover 340 17,755 Dow Chemical 2,069 63,787 Dr. Pepper Snapple Group 462 15,121 DST Systems 83 3,523 DTE Energy 299 14,403 Duke Energy 2,415 40,524 Duke Realty 396 c 5,358 Dun & Bradstreet 102 7,851 E.I. du Pont de Nemours & Co. 1,636 65,178 Eastman Chemical 146 9,770 Eaton 282 21,759 Eaton Vance 238 8,387 eBay 2,045 a 48,691 Ecolab 424 20,708 Edison International 552 18,972 Edwards Lifesciences 107 a 11,030 El Paso 1,278 15,464 The Fund 35 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) Electronic Arts 563 a 10,905 Eli Lilly & Co. 1,877 65,639 EMC 3,787 a 71,991 Emerson Electric 1,362 71,137 Energen 116 5,669 Energizer Holdings 129 a 7,882 Entergy 339 27,557 EOG Resources 470 52,696 EQT 254 11,046 Equifax 253 8,501 Equity Residential 504 c 22,816 Estee Lauder, Cl. A 228 15,030 Everest Re Group 102 7,818 Exelon 1,230 53,616 Expedia 324 7,650 Expeditors International of Washington 386 15,726 Express Scripts 485 a 48,563 Exxon Mobil 8,638 586,088 Family Dollar Stores 252 9,969 Fastenal 272 14,876 Federal Realty Investment Trust 119 c 9,209 FedEx 553 49,776 Fidelity National Financial, Cl. A 408 6,193 Fidelity National Information Services 578 15,196 Fifth Third Bancorp 1,393 20,770 First American 139 4,805 First Solar 89 a 12,776 FirstEnergy 560 21,207 Fiserv 293 a 14,969 FLIR Systems 304 a 9,299 Flowserve 97 11,114 Fluor 348 18,388 FMC 130 8,273 FMC Technologies 232 a 15,704 Ford Motor 5,310 a 69,136 Forest Laboratories 556 a 15,157 36 Common Stocks (continued) Shares Value ($) United States (continued) Fortune Brands 258 13,524 Foster Wheeler 254 a 7,615 FPL Group 727 37,840 Franklin Resources 304 35,155 Freeport-McMoRan Copper & Gold 769 58,083 GameStop, Cl. A 315 a 7,658 Gap 887 21,936 Garmin 255 9,532 General Dynamics 609 46,503 General Electric 19,365 365,224 General Mills 607 43,206 Genuine Parts 272 11,642 Genworth Financial, Cl. A 798 a 13,183 Genzyme 501 a 26,673 Gilead Sciences 1,634 a 64,821 Goldman Sachs Group 889 129,083 Goodrich 226 16,765 Goodyear Tire & Rubber 433 a 5,815 Google, Cl. A 442 a 232,244 H & R Block 635 11,627 H.J. Heinz 566 26,528 Halliburton 1,682 51,553 Hansen Natural 131 a 5,774 Harley-Davidson 396 13,397 Harris 226 11,634 Harsco 144 4,458 Hartford Financial Services Group 694 19,828 Hasbro 240 9,206 HCP 563 c 18,084 Health Care REIT 231 c 10,379 Helmerich & Payne 213 8,652 Henry Schein 182 a 11,006 Hershey 270 12,693 Hess 547 34,762 Hewlett-Packard 4,309 223,939 Hologic 515 a 9,203 The Fund 37 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) Home Depot 3,092 108,993 Honeywell International 1,333 63,278 Hormel Foods 137 5,584 Hospira 294 a 15,814 Host Hotels & Resorts 1,122 c 18,244 Hudson City Bancorp 833 11,079 Humana 310 a 14,173 IHS, Cl. A 90 a 4,560 Illinois Tool Works 791 40,420 Illumina 248 a 10,384 Ingersoll-Rand 532 19,673 Integrys Energy 130 6,449 Intel 10,036 229,122 IntercontinentalExchange 123 a 14,345 International Business Machines 2,389 308,181 International Flavors & Fragrances 127 6,361 International Game Technology 508 10,709 International Paper 734 19,627 Interpublic Group of Cos. 828 a 7,377 Intuit 566 a 20,467 Intuitive Surgical 69 a 24,879 Invesco 852 19,587 Iron Mountain 370 9,306 ITT 319 17,727 ITT Educational Services 59 a 5,967 J.C. Penney 357 10,414 J.M. Smucker 216 13,191 Jacobs Engineering Group 253 a 12,200 JB Hunt Transport Services 158 5,824 Jefferies Group 165 4,491 Johnson & Johnson 5,018 322,657 Johnson Controls 1,249 41,954 Joy Global 176 9,999 JPMorgan Chase & Co. 7,174 305,469 Juniper Networks 962 a 27,330 KBR 301 6,646 38 Common Stocks (continued) Shares Value ($) United States (continued) Kellogg 476 26,151 KeyCorp 1,737 15,668 Kimberly-Clark 773 47,354 Kimco Realty 726 c 11,318 Kinder Morgan Management 147 a 8,620 KLA-Tencor 349 11,887 Kohls 538 a 29,585 Kraft Foods, Cl. A 3,162 93,595 Kroger 1,108 24,631 L-3 Communications Holdings 215 20,118 Laboratory Corp. of America Holdings 206 a 16,185 Lam Research 255 a 10,340 Las Vegas Sands 584 a 14,518 Legg Mason 319 10,109 Leggett & Platt 272 6,672 Lender Processing Services 182 6,871 Leucadia National 341 a 8,631 Level 3 Communications 2,769 a 4,320 Liberty Global, Cl. A 247 a 6,770 Liberty Global, Ser. C 203 a 5,497 Liberty Media-Interactive, Cl. A 1,084 a 16,661 Liberty Property Trust 187 c 6,322 Life Technologies 323 a 17,671 Limited Brands 555 14,874 Lincoln National 551 16,855 Linear Technology 380 11,423 Lockheed Martin 580 49,236 Loews 615 22,903 Lorillard 287 22,492 Lowes 2,673 72,492 LSI 1,233 a 7,423 Lubrizol 130 11,744 M & T Bank 135 11,792 Macys 814 18,885 Manpower 158 8,864 Marathon Oil 1,318 42,374 The Fund 39 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) Marriott International, Cl. A 556 20,439 Marsh & McLennan 943 22,839 Marshall & Ilsley 712 6,479 Martin Marietta Materials 71 6,807 Marvell Technology Group 960 a 19,824 Masco 726 11,783 MasterCard, Cl. A 184 45,639 Mattel 655 15,098 Maxim Integrated Products 527 10,234 McAfee 269 a 9,348 McCormick & Co. 225 8,903 McDermott International 398 a 10,909 McDonalds 1,959 138,286 McGraw-Hill 562 18,951 McKesson 494 32,016 MDU Resources Group 351 7,441 Mead Johnson Nutrition 384 19,818 MeadWestvaco 345 9,374 Medco Health Solutions 884 a 52,085 Medtronic 2,010 87,817 MEMC Electronic Materials 445 a 5,772 Merck & Co. 5,551 194,507 MetLife 1,482 67,550 Metropcs Communications 331 a 2,526 MGM MIRAGE 436 a 6,928 Microchip Technology 368 10,749 Micron Technology 1,509 a 14,109 Microsoft 14,537 443,960 Millipore 105 a 11,146 Mirant 234 a 2,728 Mohawk Industries 104 a 6,629 Molson Coors Brewing, Cl. B 276 12,243 Monsanto 986 62,177 Moodys 358 8,850 Morgan Stanley 2,232 67,451 Mosaic 287 14,677 40 Common Stocks (continued) Shares Value ($) United States (continued) Motorola 4,265 a 30,154 Murphy Oil 334 20,090 Mylan 530 a 11,676 Myriad Genetics 189 a 4,538 Nabors Industries 516 a 11,130 Nasdaq OMX Group 332 a 6,972 National Oilwell Varco 778 34,255 National Semiconductor 419 6,193 NetApp 621 a 21,530 New York Community Bancorp 658 10,837 Newell Rubbermaid 529 9,030 Newfield Exploration 231 a 13,442 Newmont Mining 893 50,079 News, Cl. A 3,391 52,289 News, Cl. B 788 14,019 NII Holdings 289 a 12,259 NIKE, Cl. B 691 52,454 NiSource 516 8,411 Noble 512 a 20,219 Noble Energy 311 23,760 Nordstrom 305 12,606 Norfolk Southern 684 40,582 Northeast Utilities 332 9,226 Northern Trust 406 22,322 Northrop Grumman 562 38,120 NRG Energy 457 a 11,046 NSTAR 202 7,393 Nuance Communications 393 a 7,180 Nucor 564 25,560 NVIDIA 1,009 a 15,861 NYSE Euronext 515 16,804 OReilly Automotive 275 a 13,445 Occidental Petroleum 1,473 130,596 Old Republic International 426 6,394 Omnicare 202 5,614 Omnicom Group 557 23,762 The Fund 41 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) ONEOK 201 9,877 Oracle 7,286 188,270 Owens-Illinois 292 a 10,348 Paccar 633 29,447 Pactiv 242 a 6,149 Pall 237 9,241 Parker Hannifin 296 20,477 PartnerRe 114 8,844 Patterson 139 4,447 Patterson-UTI Energy 219 3,349 Paychex 636 19,462 Peabody Energy 479 22,379 Pentair 186 6,726 Peoples United Financial 715 11,104 Pepco Holdings 419 7,014 PepsiCo 2,957 192,856 Perrigo 134 8,178 PetroHawk Energy 577 a 12,457 PetSmart 229 7,573 Pfizer 14,669 245,266 PG & E 665 29,127 Pharmaceutical Product Development 185 5,088 Philip Morris International 3,460 169,817 Pinnacle West Capital 192 7,169 Pioneer Natural Resources 230 14,750 Pitney Bowes 342 8,687 Plains Exploration & Production 227 a 6,653 Plum Creek Timber 278 c 11,064 PNC Financial Services Group 933 62,707 Polo Ralph Lauren 107 9,619 PPG Industries 304 21,392 PPL 672 16,639 Praxair 572 47,916 Precision Castparts 260 33,368 42 Common Stocks (continued) Shares Value ($) United States (continued) Priceline.com 74 a 19,392 Pride International 356 a 10,797 Principal Financial Group 567 16,568 Procter & Gamble 5,313 330,256 Progress Energy 499 19,920 Progressive 1,145 23,003 ProLogis 906 c 11,932 Prudential Financial 859 54,598 Public Service Enterprise Group 908 29,174 Public Storage 232 c 22,483 Pulte Group 591 a 7,736 QUALCOMM 3,031 117,421 Quanta Services 378 a 7,609 Quest Diagnostics 291 16,634 Questar 318 15,248 Qwest Communications International 2,754 14,403 R.R. Donnelley & Sons 415 8,918 Ralcorp Holdings 107 a 7,121 Range Resources 286 13,659 Rayonier 146 c 7,151 Raytheon 691 40,285 Red Hat 323 a 9,648 Regency Centers 138 c 5,665 Regions Financial 2,243 19,828 RenaissanceRe Holdings 125 6,994 Republic Services 678 21,038 Reynolds American 322 17,201 Robert Half International 274 7,502 Rockwell Automation 252 15,301 Rockwell Collins 288 18,720 Roper Industries 183 11,167 Ross Stores 216 12,096 Rowan 178 a 5,304 Royal Caribbean Cruises 221 a 7,921 The Fund 43 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) Safeway 798 18,833 SAIC 706 a 12,291 Salesforce.com 203 a 17,377 SanDisk 405 a 16,155 Sara Lee 1,207 17,164 SBA Communications, Cl. A 191 a 6,756 SCANA 233 9,197 Schlumberger 2,180 155,696 Scripps Networks Interactive, Cl. A 179 8,116 Seagate Technology 914 a 16,790 Sealed Air 291 6,257 Sears Holdings 80 a 9,676 SEI Investments 221 4,964 Sempra Energy 418 20,557 Sherwin-Williams 188 14,677 Sigma-Aldrich 208 12,334 Simon Property Group 531 c 47,270 SLM 821 a 10,049 Smith International 468 22,352 Southern 1,485 51,322 Southwest Airlines 263 3,466 Southwestern Energy 619 a 24,562 Spectra Energy 1,160 27,074 Sprint Nextel 5,370 a 22,823 SPX 89 6,219 St. Jude Medical 599 a 24,451 Stanley Black and Decker 269 16,718 Staples 1,342 31,577 Starbucks 1,369 35,567 Starwood Hotels & Resorts Worldwide 322 c 17,552 State Street 931 40,499 Stericycle 162 a 9,542 Stryker 536 30,788 Sunoco 198 6,490 44 Common Stocks (continued) Shares Value ($) United States (continued) SunPower, Cl. A 123 a 2,036 SunPower, Cl. B 78 a 1,173 SunTrust Banks 895 26,492 SUPERVALU 362 5,394 Symantec 1,511 a 25,339 Synopsys 266 a 6,041 SYSCO 1,109 34,978 T. Rowe Price Group 479 27,547 Target 1,297 73,760 TD Ameritrade Holding 557 a 11,151 Telephone & Data Systems 80 2,773 Teradata 281 a 8,169 Texas Instruments 2,265 58,913 Textron 542 12,379 TFS Financial 198 2,800 Thermo Fisher Scientific 759 a 41,958 Tiffany & Co. 251 12,168 Time Warner 2,113 69,898 Time Warner Cable 634 35,663 TJX 787 36,470 Toll Brothers 239 a 5,394 Torchmark 166 8,888 Total System Services 300 4,803 Transatlantic Holdings 93 4,625 Transocean 598 a 43,325 Travelers 987 50,080 Tyco Electronics 807 25,921 Tyco International 882 34,213 Tyson Foods, Cl. A 547 10,716 U.S. Bancorp 3,467 92,812 Ultra Petroleum 276 a 13,185 Union Pacific 914 69,153 United Parcel Service, Cl. B 1,282 88,637 United States Steel 255 13,938 The Fund 45 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) United Technologies 1,616 121,119 UnitedHealth Group 2,103 63,742 Unum Group 602 14,731 Urban Outfitters 254 a 9,528 URS 153 a 7,857 Valero Energy 1,039 21,601 Validus Holdings 173 4,424 Varian Medical Systems 215 a 12,122 Ventas 285 c 13,461 VeriSign 389 a 10,608 Verizon Communications 5,158 149,015 Vertex Pharmaceuticals 331 a 12,833 VF 157 13,568 Viacom, Cl. B 1,020 a 36,037 Virgin Media 563 9,903 Visa, Cl. A 859 77,508 VMware, Cl. A 115 a 7,089 Vornado Realty Trust 296 c 24,678 Vulcan Materials 250 14,320 W.R. Berkley 289 7,803 W.W. Grainger 111 12,270 Wal-Mart Stores 4,206 225,652 Walgreen 1,788 62,848 Walt Disney 3,316 122,161 Warner Chilcott, Cl. A 230 a 6,523 Washington Post, Cl. B 13 6,593 Waste Management 835 28,958 46 Common Stocks (continued) Shares Value ($) United States (continued) Waters 161 a 11,590 Watson Pharmaceuticals 186 a 7,965 Weatherford International 1,332 a 24,123 WellPoint 828 a 44,546 Wells Fargo & Co. 8,831 292,394 Western Digital 414 a 17,011 Western Union 1,286 23,470 Weyerhaeuser 389 19,263 Whirlpool 149 16,222 White Mountains Insurance Group 14 4,810 Whole Foods Market 283 a 11,043 Williams 1,045 24,672 Willis Group Holdings 338 11,644 Windstream 881 9,735 Wisconsin Energy 238 12,497 Wynn Resorts 130 11,471 Xcel Energy 840 18,270 Xerox 2,497 27,217 Xilinx 501 12,916 XL Capital, Cl. A 594 10,573 XTO Energy 1,027 48,803 Yahoo! 2,483 a 41,044 Yum! Brands 866 36,736 Zimmer Holdings 381 a 23,207 Total Common Stocks (cost $42,126,022) The Fund 47 STATEMENT OF INVESTMENTS (Unaudited) (continued) Preferred Stocks.1% Shares Value ($) Germany Fresenius 132 9,539 Henkel & Co. 327 17,475 Porsche Automobil Holding 161 9,342 RWE 68 5,240 Volkswagen 215 20,702 Total Preferred Stocks (cost $46,031) Principal Short-Term Investments24.7% Amount ($) Value ($) U.S. Government Agencies16.0% Federal Home Loan Mortgage Corp. 0.14%, 5/4/10 1,122,000 d 1,121,997 Federal Home Loan Mortgage Corp. 0.14%, 5/18/10 1,000,000 d 999,958 Federal Home Loan Mortgage Corp. 0.15%, 5/7/10 1,270,000 d 1,269,986 Federal Home Loan Mortgage Corp. 0.15%, 5/12/10 3,348,000 d 3,347,916 Federal National Mortgage Association 0.12%, 5/10/10 140,000 d 139,997 Federal National Mortgage Association 0.13%, 5/17/10 360,000 d 359,986 Federal National Mortgage Association 0.15%, 5/19/10 2,500,000 d 2,499,890 U.S. Treasury Bills8.7% 0.09%, 5/20/10 2,260,000 2,259,887 0.15%, 6/10/10 1,540,000 e 1,539,743 0.15%, 7/29/10 1,500,000 1,499,457 Total Short-Term Investments (cost $15,038,613) 48 Other Investment14.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,821,000) 8,821,000 f Total Investments (cost $66,031,666) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% BRBearer Certificate CDIChess Depository Interest PCParticipation Certificate PPSPrice Protected Shares REITreal estate investment trust RSPRisparmio (Savings) Shares SDRSwedish Depository Receipts STRIPSeparate Trading of Registered Interest and Principal of Securities a Non-income producing security. b Fair valued by management.At the period end, the value of this security amounted to $582 or 0.001% of net assets. The valuation of this security has been determined in good faith under the direction of the Board of Directors. c Investment in real estate investment trust. d On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA will oversee the continuing affairs of these companies. e Held by a broker as collateral for open financial futures positions. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Short-Term/ Health Care 6.0 Money Market Investments 39.2 Energy 5.1 Financial 12.0 Utilities 3.9 Information Technology 7.9 Materials 3.8 Industrial 6.8 Telecommunication Services 2.4 Consumer Discretionary 6.5 Consumer Staples 6.1  Based on net assets. See notes to financial statements. The Fund 49 STATEMENT OF FINANCIAL FUTURES April 30, 2010 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration (Depreciation) Financial Futures Long Amsterdam Exchanges Index 3 274,120 May 2010 (5,118) Australian 10 Year Bond 29 2,756,417 June 2010 (14,978) CAC 40 10 Euro 55 2,737,275 May 2010 (164,139) Canadian 10 Year Bond 24 2,790,384 June 2010 4,680 FTSE 100 Index 51 4,299,310 June 2010 (43,860) FTSE/MIB Index 4 562,280 June 2010 (28,762) IBEX 35 Index 10 1,373,657 May 2010 (137,199) Japanese 10 Year Mini Bond 11 1,633,911 June 2010 741 S & P/Toronto Stock Exchange 60 Index 13 1,833,361 June 2010 33,221 U.S. Treasury 10 Year Notes 172 20,279,875 June 2010 210,504 Financial Futures Short DAX 4 (815,139) June 2010 (4,182) Euro-Bond 11 (1,826,069) June 2010 (18,588) Hang Seng Index 2 (268,959) May 2010 1,869 Japanese 10 Year Bond 7 (10,400,596) June 2010 (37,385) Long Gilt 3 (532,388) June 2010 (5,740) S & P 500 Emini 25 (1,479,250) June 2010 (54,339) TOPIX 23 (2,404,957) June 2010 (172,188) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 50 STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 57,210,666 51,854,762 Affiliated issuers 8,821,000 8,821,000 Cash denominated in foreign currencies 257,526 255,758 Unrealized appreciation on forward foreign currency exchange contractsNote 4 609,801 Dividends and interest receivable 122,318 Receivable for futures variation marginNote 4 14,882 Receivable for investment securities sold 4,600 Receivable for shares of Common Stock subscribed 3,666 Prepaid expenses 33,611 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 133,273 Cash overdraft due to Custodian 45,137 Unrealized depreciation on forward foreign currency exchange contractsNote 4 606,870 Payable for shares of Common Stock redeemed 30,722 Payable for investment securities purchased 154 Accrued expenses 51,755 Net Assets ($) Composition of Net Assets ($): Paid-in capital 152,203,598 Accumulated Investment (loss)net (275,961) Accumulated net realized gain (loss) on investments (85,255,953) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions [including ($435,463) net unrealized (depreciation) on financial futures] (5,819,197) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 28,088,052 14,617,081 18,147,354 Shares Outstanding 2,654,710 1,396,611 1,709,871 Net Asset Value Per Share ($) See notes to financial statements. The Fund 51 STATEMENT OF OPERATIONS Six Months Ended April 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $20,635 foreign taxes withheld at source): Unaffiliated issuers 463,257 Affiliated issuers 6,159 Interest 4,268 Total Income Expenses: Management feeNote 3(a) 364,734 Shareholder servicing costsNote 3(c) 127,005 Distribution feesNote 3(b) 59,860 Custodian feesNote 3(c) 48,628 Professional fees 36,235 Registration fees 19,275 Prospectus and shareholders reports 13,289 Directors fees and expensesNote 3(d) 3,705 Loan commitment feesNote 2 1,188 Miscellaneous 35,190 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (53) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (608,568) Net realized gain (loss) on options transactions 149,773 Net realized gain (loss) on financial futures 1,023,128 Net realized gain (loss) on forward foreign currency exchange contracts 775,698 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 3,729,487 Net unrealized appreciation (depreciation) on financial futures (558,763) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (197,526) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 52 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 a Operations ($): Investment (loss)net (235,372) (205,829) Net realized gain (loss) on investments 1,340,031 (18,278,826) Net unrealized appreciation (depreciation) on investments 2,973,198 32,102,839 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares  (2,642,752) Class C Shares  (673,036) Class I Shares  (827,785) Total Dividends  Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 1,255,893 3,279,282 Class C Shares 171,742 622,890 Class I Shares 4,328,639 2,740,880 Dividends reinvested: Class A Shares  2,345,416 Class C Shares  391,057 Class I Shares  454,669 Cost of shares redeemed: Class A Shares (11,881,299) (47,500,085) Class C Shares (3,997,497) (12,833,466) Class I Shares (4,973,775) (9,021,965) Class T Shares  (122,959) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 71,870,927 122,040,597 End of Period Accumulated investment (loss)net (275,961) (40,589) The Fund 53 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 a Capital Share Transactions: Class A b Shares sold 120,043 398,236 Shares issued for dividends reinvested  284,638 Shares redeemed (1,139,772) (5,741,131) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 16,540 73,472 Shares issued for dividends reinvested  47,549 Shares redeemed (387,060) (1,543,686) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 413,613 334,439 Shares issued for dividends reinvested  55,313 Shares redeemed (475,123) (1,097,706) Net Increase (Decrease) in Shares Outstanding Class T b Shares redeemed  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 13,233 Class T shares representing $107,984 were converted to 13,738 Class A shares. See notes to financial statements. 54 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended April 30, 2010 Year Ended October 31, Class A Shares (Unaudited) 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 9.98 8.48 14.25 13.23 12.50 Investment Operations: Investment income (loss)net b (.03) (.01) .13 .32 .12 Net realized and unrealized gain (loss) on investments .63 1.87 (5.47) .93 .61 Total from Investment Operations .60 1.86 (5.34) 1.25 .73 Distributions: Dividends from investment incomenet  (.36) (.26) (.07)  Dividends from net realized gain on investments   (.17) (.16)  Total Distributions  (.36) (.43) (.23)  Net asset value, end of period 10.58 9.98 8.48 14.25 13.23 Total Return (%) c 6.01 d 22.83 (38.52) 9.53 5.84 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.08 e 1.98 1.61 1.52 2.67 e Ratio of net expenses to average net assets 2.08 e,f 1.97 1.61 f 1.44 1.54 e Ratio of net investment income (loss) to average net assets (.66) e (.14) 1.09 2.31 2.09 e Portfolio Turnover Rate 1.31 d 14.88 24.53 3.05  Net Assets, end of period ($ x 1,000) 28,088 36,670 74,083 298,284 47,215 a From May 2, 2006 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 55 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2010 Year Ended October 31, Class C Shares (Unaudited) 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 9.91 8.37 14.10 13.18 12.50 Investment Operations: Investment income (loss)net b (.07) (.07) .04 .21 .08 Net realized and unrealized gain (loss) on investments .63 1.86 (5.40) .93 .60 Total from Investment Operations .56 1.79 (5.36) 1.14 .68 Distributions: Dividends from investment incomenet  (.25) (.20) (.06)  Dividends from net realized gain on investments   (.17) (.16)  Total Distributions  (.25) (.37) (.22)  Net asset value, end of period 10.47 9.91 8.37 14.10 13.18 Total Return (%) c 5.65 d 21.94 (38.97) 8.80 5.36 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.83 e 2.73 2.35 2.28 3.49 e Ratio of net expenses to average net assets 2.83 e,f 2.72 2.35 f 2.19 2.29 e Ratio of net investment income (loss) to average net assets (1.40) e (.89) .32 1.53 1.33 e Portfolio Turnover Rate 1.31 d 14.88 24.53 3.05  Net Assets, end of period ($ x 1,000) 14,617 17,510 26,706 84,660 3,501 a From May 2, 2006 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 56 Six Months Ended April 30, 2010 Year Ended October 31, Class I Shares (Unaudited) 2009 2008 2007 a b Per Share Data ($): Net asset value, beginning of period 9.99 8.52 14.30 13.24 12.50 Investment Operations: Investment income (loss)net c (.01) .02 .17 .36 .13 Net realized and unrealized gain (loss) on investments .63 1.87 (5.48) .93 .61 Total from Investment Operations .62 1.89 (5.31) 1.29 .74 Distributions: Dividends from investment incomenet  (.42) (.30) (.07)  Dividends from net realized gain on investments   (.17) (.16)  Total Distributions  (.42) (.47) (.23)  Net asset value, end of period 10.61 9.99 8.52 14.30 13.24 Total Return (%) 6.21 d 23.29 (38.29) 9.86 5.92 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.63 e 1.60 1.26 1.23 2.51 e Ratio of net expenses to average net assets 1.63 e,f 1.59 1.26 f 1.17 1.27 e Ratio of net investment income (loss) to average net assets (.18) e .23 1.37 2.58 2.31 e Portfolio Turnover Rate 1.31 d 14.88 24.53 3.05  Net Assets, end of period ($ x 1,000) 18,147 17,691 21,124 62,712 7,705 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b From May 2, 2006 (commencement of operations) to October 31, 2006. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 57 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Global Alpha Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers eleven series,including the fund.The funds investment objective seeks total return by investing in instruments that provide investment exposure to global equity, bond and currency markets, and in fixed income securities. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Mellon Capital Management Corporation (Mellon Capital), a subsidiary of BNY Mellon, serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) rec- 58 ognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For The Fund 59 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments in debt securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primar- 60 ily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 61 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of April 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities  Domestic  20,301,479  Equity Securities  Foreign  11,728 16,502,738   U.S. Treasury  5,299,087  U.S. Government Agencies/ Mortgage-Backed  9,739,730  Mutual Funds 8,821,000   Other Financial Instruments  251,015 609,801  Liabilities ($) Other Financial Instruments  (686,478) (606,870)   See Statement of Investments for country and industry classification.  To adjust for the market difference between local market close and the calculation of the net asset value, the fund may utilize fair value model prices for international equities provided by an independent service resulting in a Level 2 classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures sur- 62 rounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade date and settlement dates and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 63 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended October 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. 64 The fund has an unused capital loss carryover of $86,083,084 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2009. If not applied, $67,747,556 of the carryover expires in fiscal 2016 and $18,335,528 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2009 was as follows: ordinary income $4,143,573.The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 1.10% of the value of the funds average daily net assets and is payable monthly. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Mellon Capital, Dreyfus pays Mellon Capital an annual fee of .65% of the value of the funds average daily net assets, payable monthly. The Fund 65 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended April 30, 2010, the Distributor retained $1,227 from commissions earned on sales of the funds Class A shares and $600 from CDSCs on redemptions of the funds Class C shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2010, Class C shares were charged $59,860 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2010, Class A and Class C shares were charged $40,669 and $19,953, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2010, the fund was charged $12,223 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2010, the fund was charged $1,112 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $53. 66 The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2010, the fund was charged $48,628 pursuant to the custody agreement. During the period ended April 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $57,074, Rule 12b-1 distribution plan fees $9,273, shareholder services plan fees $9,121, custodian fees $50,566, chief compliance officer fees $3,199 and transfer agency per account fees $4,040. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures and forward contracts during the period ended April 30, 2010, amounted to $521,358 and $9,903,180, respectively. The fund may invest in shares of certain affiliated investment companies also advised or managed by the adviser. Investments in affiliated investment companies for the period ended April 30, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 4/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 8,258,000 24,397,000 23,834,000 8,821,000 14.5 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and The Fund 67 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of April 30, 2010 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 1 215,925 Interest rate risk 1 (76,691) Equity risk 1 35,090 Equity risk 1 (609,787) Foreign Exchange risk 2 609,801 Foreign exchange risk 3 (606,870) Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) of futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Asset and Liabilities. 2 Unrealized appreciation on forward foreign currency exchange contracts. 3 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended April 30, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 4 Options 5 Contracts 6 Total Interest Rate 359,405 149,773  Equity 663,723   Foreign exchange   775,698 Total 68 Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) 7 Forward Underlying risk Futures Contracts Total Interest rate (80,810)  Equity (477,953)  Foreign exchange  (197,526) Total Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on options transactions. 6 Net realized gain (loss) on forward foreign currency exchange contracts. 7 Net unrealized appreciation (depreciation) on financial futures and forward foreign currency exchange contracts. During the period ended April 30, 2010, the following summarizes the average market value and percentage of average net assets: Value ($) Average Net Assets (%) Interest rate futures contracts 49,454,942 73.96 Equity futures contracts 20,940,261 31.32 Forward contracts 71,969,056 107.63 Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk and equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board ofTrade or exchange upon which they are traded. When the contracts are closed, the fund The Fund 69 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at April 30, 2010 are set forth in the Statement of Financial Futures. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. The following summarizes open forward contracts at April 30, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 6/16/2010 8,565,974 7,616,950 7,881,677 264,727 Australian Dollar, Expiring 6/16/2010 653,500 597,260 601,295 4,035 70 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Australian Dollar, Expiring 6/16/2010 196,050 179,209 180,388 1,179 Australian Dollar, Expiring 6/16/2010 130,700 119,469 120,259 790 Australian Dollar, Expiring 6/16/2010 196,050 179,203 180,388 1,185 Australian Dollar, Expiring 6/16/2010 130,700 119,469 120,259 790 British Pound, Expiring 6/16/2010 713,185 1,078,863 1,090,988 12,125 British Pound, Expiring 6/16/2010 125,857 188,298 192,528 4,230 British Pound, Expiring 6/16/2010 130,000 200,215 198,866 (1,349) Canadian Dollar, Expiring 6/16/2010 534,990 523,233 526,683 3,450 Canadian Dollar, Expiring 6/16/2010 221,000 218,417 217,568 (849) Canadian Dollar, Expiring 6/16/2010 331,500 328,000 326,353 (1,647) Canadian Dollar, Expiring 6/16/2010 1,105,000 1,093,280 1,087,842 (5,438) Canadian Dollar, Expiring 6/16/2010 221,000 218,417 217,568 (849) Canadian Dollar, Expiring 6/16/2010 331,500 327,626 326,353 (1,273) Canadian Dollar, Expiring 6/16/2010 194,600 193,186 191,578 (1,608) Canadian Dollar, Expiring 6/16/2010 486,500 482,643 478,946 (3,697) Canadian Dollar, Expiring 6/16/2010 291,900 289,779 287,367 (2,412) Canadian Dollar, Expiring 6/16/2010 799,500 797,252 787,086 (10,166) Canadian Dollar, Expiring 6/16/2010 799,500 798,199 787,086 (11,113) Canadian Dollar, Expiring 6/16/2010 470,092 471,474 462,793 (8,681) Canadian Dollar, Expiring 6/16/2010 181,908 182,162 179,084 (3,078) The Fund 71 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Euro, Expiring 6/16/2010 476,500 654,640 634,538 (20,102) Euro, Expiring 6/16/2010 142,950 196,760 190,361 (6,399) Euro, Expiring 6/16/2010 95,300 131,291 126,908 (4,383) Euro, Expiring 6/16/2010 142,950 196,935 190,361 (6,574) Euro, Expiring 6/16/2010 95,300 131,291 126,908 (4,383) Euro, Expiring 6/16/2010 222,000 299,904 295,629 (4,275) Japanese Yen, Expiring 6/16/2010 81,889,000 907,178 872,166 (35,012) Japanese Yen, Expiring 6/16/2010 469,096,388 5,224,692 4,996,155 (228,537) Japanese Yen, Expiring 6/16/2010 299,914,085 3,310,752 3,194,263 (116,489) Japanese Yen, Expiring 6/16/2010 26,742,000 295,615 284,818 (10,797) Japanese Yen, Expiring 6/16/2010 5,348,400 59,098 56,963 (2,135) Japanese Yen, Expiring 6/16/2010 8,022,600 88,652 85,445 (3,207) Japanese Yen, Expiring 6/16/2010 8,022,600 88,647 85,445 (3,202) Japanese Yen, Expiring 6/16/2010 5,348,400 59,098 56,963 (2,135) New Zealand Dollar, Expiring 6/16/2010 3,831,428 2,673,800 2,775,863 102,063 Norwegian Krone, Expiring 6/16/2010 8,897,050 1,509,745 1,504,713 (5,032) Swedish Krona, Expiring 6/16/2010 3,609,500 510,343 498,432 (11,911) Swedish Krona, Expiring 6/16/2010 1,082,850 153,114 149,530 (3,584) Swedish Krona, Expiring 6/16/2010 721,900 102,053 99,686 (2,367) Swedish Krona, Expiring 6/16/2010 1,082,850 153,080 149,530 (3,550) Swedish Krona, Expiring 6/16/2010 721,900 102,053 99,686 (2,367) Swedish Krona, Expiring 6/16/2010 3,466,000 483,414 478,616 (4,798) 72 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Swedish Krona, Expiring 6/16/2010 3,466,000 484,459 478,616 (5,843) Swiss Franc, Expiring 6/16/2010 490,000 469,197 455,628 (13,569) Swiss Franc, Expiring 6/16/2010 294,000 278,025 273,377 (4,648) Swiss Franc, Expiring 6/16/2010 196,000 185,350 182,251 (3,099) Swiss Franc, Expiring 6/16/2010 1,035,652 968,044 963,005 (5,039) Swiss Franc, Expiring 6/16/2010 1,025,348 958,904 953,424 (5,480) Sales: Proceeds ($) Australian Dollar, Expiring 6/16/2010 1,488,000 1,338,935 1,369,130 (30,195) British Pound, Expiring 6/16/2010 647,850 992,681 991,043 1,638 British Pound, Expiring 6/16/2010 431,900 661,787 660,695 1,092 British Pound, Expiring 6/16/2010 647,850 992,992 991,043 1,949 British Pound, Expiring 6/16/2010 2,159,500 3,301,918 3,303,476 (1,558) British Pound, Expiring 6/16/2010 431,900 661,787 660,695 1,092 British Pound, Expiring 6/16/2010 332,200 507,277 508,180 (903) British Pound, Expiring 6/16/2010 830,500 1,268,668 1,270,450 (1,782) British Pound, Expiring 6/16/2010 498,300 760,915 762,270 (1,355) British Pound, Expiring 6/16/2010 527,500 810,383 806,938 3,445 British Pound, Expiring 6/16/2010 527,500 809,942 806,938 3,004 British Pound, Expiring 6/16/2010 335,986 516,360 513,971 2,389 British Pound, Expiring 6/16/2010 130,014 200,277 198,887 1,390 Euro, Expiring 6/16/2010 2,041,710 2,772,642 2,718,871 53,771 Euro, Expiring 6/16/2010 2,041,710 2,789,531 2,718,871 70,660 The Fund 73 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Euro, Expiring 6/16/2010 685,912 918,045 913,404 4,641 Euro, Expiring 6/16/2010 679,088 909,601 904,317 5,284 Norwegian Krone, Expiring 6/16/2010 588,450 100,672 99,522 1,150 Norwegian Krone, Expiring 6/16/2010 588,450 100,690 99,522 1,168 Norwegian Krone, Expiring 6/16/2010 392,300 67,126 66,347 779 Norwegian Krone, Expiring 6/16/2010 392,300 67,126 66,347 779 Norwegian Krone, Expiring 6/16/2010 2,763,500 467,653 467,377 276 Norwegian Krone, Expiring 6/16/2010 2,763,500 467,966 467,377 589 Swedish Krona, Expiring 6/16/2010 7,131,214 1,001,800 984,742 17,058 Swiss Franc, Expiring 6/16/2010 1,306,000 1,217,000 1,214,389 2,611 Swiss Franc, Expiring 6/16/2010 3,671,352 3,422,310 3,413,820 8,490 Swiss Franc, Expiring 6/16/2010 826,000 783,756 768,059 15,697 Swiss Franc, Expiring 6/16/2010 247,800 235,125 230,418 4,707 Swiss Franc, Expiring 6/16/2010 165,200 156,917 153,612 3,305 Swiss Franc, Expiring 6/16/2010 247,800 235,376 230,418 4,958 Swiss Franc, Expiring 6/16/2010 165,200 156,917 153,612 3,305 Gross Unrealized Appreciation Gross Unrealized Depreciation 74 At April 30, 2010, accumulated net unrealized depreciation on investments was $5,355,904, consisting of $3,613,595 gross unrealized appreciation and $8,969,499 gross unrealized depreciation. At April 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 75 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on March 2, 2010, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus, pursuant to which Dreyfus provides the fund with investment management services, and the Sub-Investment Advisory Agreement between Dreyfus and Mellon Capital Management Corporation (the Sub-Adviser) (together, the Agreements), pursuant to which the Sub-Adviser provides day-to-day management of the funds portfolio, for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In approving the continuance of the Agreements, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser pursuant to their Agreements. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered the Sub-Advisers research and portfolio management capabilities and Dreyfus oversight of day-today fund operations, including fund accounting, administration and 76 assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure, as well as Dreyfus supervisory activities over the Sub-Adviser. The Board also considered the Sub-Advisers brokerage policies and practices, the standards applied in seeking best execution and Dreyfus and the Sub-Advisers policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail front-end load and no-load global flexible portfolio funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional global flexible portfolio funds (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds average annual total return was below the Performance Group and Performance Universe medians for all periods, except the one-year period ended December 31, 2009 when it was above the Performance Universe median.They noted that the Performance Group was small and that the funds one-and two-year performance for the periods ended December 31, 2009 was close to the Performance Group medians. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the The Fund 77 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Expense Universe), each selected and provided by Lipper. The Board members noted that the funds contractual and actual management fees and expense ratio were higher than the Expense Group and Expense Universe medians. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus, the Sub-Adviser or their affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus or the Sub-Advisers perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management and sub-investment advisory fees. The Board also considered the fee paid to the Sub-Adviser in relation to the fee paid to Dreyfus and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted that the Sub-Advisers fee is paid by Dreyfus and not by the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in 78 connection with the management of the fund. The Board members also considered potential benefits to Dreyfus or the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted that there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, respectively, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Advisers profitability to be relevant to its deliberations. It also was noted that Dreyfus was not realizing a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Agreements. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board was generally satisfied with the funds relative perfor mance, in light of the considerations described above. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Fund 79 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the Agreements was in the best interests of the fund and its shareholders. 80 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 23, 2010 By: /s/ James Windels James Windels, Treasurer Date: June 23, 2010 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
